             Case 21-20791-CMB                     Doc 1      Filed 04/02/21 Entered 04/02/21 11:44:53                        Desc Main
                                                             Document      Page 1 of 71
 Fill in this information to identify your case:

     United States Bankruptcy Court for the:

     ____________________ District of _________________
     Western District of Pennsylvania    (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                       
                                                       ✔ Chapter 7
                                                                Chapter 11
                                                                Chapter 12
                                                                Chapter 13                                                Check if this is an
                                                                                                                              amended filing


Official Form 101
Volunt a r y Pe t it ion for I ndividua ls Filing for Ba nk rupt cy                                                                               04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Pa rt 1 :     I de nt ify Yourse lf

                                        About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
       Write the name that is on your
       government-issued picture
                                         Samuel
                                        __________________________________________________            Christine
                                                                                                     __________________________________________________
       identification (for example,     First name                                                   First name
       your driver’s license or          A.
                                        __________________________________________________            E.
                                                                                                     __________________________________________________
       passport).                       Middle name                                                  Middle name

       Bring your picture                Rosenberg
                                        __________________________________________________            Rosenberg
                                                                                                     __________________________________________________
       identification to your meeting   Last name                                                    Last name
       with the trustee.                ___________________________                                  ___________________________
                                        Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, III)




2.    All other names you
      have used in the last 8
      years
       Include your married or
       maiden names.




3.    Only the last 4 digits of                           0    7    9    4                                        5    5    2    8
      your Social Security              xxx        – xx – ____ ____ ____ ____                        xxx   – xx – ____ ____ ____ ____
      number or federal                 OR                                                           OR
      Individual Taxpayer
      Identification number             9 xx – xx – ____ ____ ____ ____                              9 xx – xx – ____ ____ ____ ____
      (ITIN)


      Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                          page 1
           Case 21-20791-CMB                         Doc 1   Filed 04/02/21 Entered 04/02/21 11:44:53                                      Desc Main
               Samuel A. Rosenberg & Christine E. Rosenberg
                                                            Document      Page 2 of 71
Debtor 1        _______________________________________________________                                 Case number (if known)_____________________________________
                First Name   Middle Name               Last Name




                                           About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


4.   Any business names
     and Employer                           I have not used any business names or EINs.                     
                                                                                                             ✔ I have not used any business names or EINs.

     Identification Numbers
     (EIN) you have used in                Global Protective Services, Inc.
                                           _________________________________________________                 _________________________________________________
     the last 8 years                      Business name                                                     Business name

     Include trade names and               Next Evolution, Inc.
                                           _________________________________________________                 _________________________________________________
     doing business as names               Business name                                                     Business name


                                           XX-XXXXXXX
                                           _________________________________________________                 _________________________________________________
                                           EIN                                                               EIN

                                           XX-XXXXXXX
                                           _________________________________________________                 _________________________________________________

                                           EIN                                                               EIN



5.   Where you live                                                                                          If Debtor 2 lives at a different address:


                                           911 Cedar Crest Court                                             _________________________________________________
                                           _________________________________________________
                                           Number     Street                                                 Number     Street


                                           _________________________________________________                 _________________________________________________


                                           Wexford                                 PA
                                           _________________________________________________
                                                                                             15090           _________________________________________________
                                           City                            State   ZIP Code                  City                            State   ZIP Code

                                           Allegheny County                                                  _________________________________________________
                                           _________________________________________________
                                           County                                                            County


                                           If your mailing address is different from the one                 If Debtor 2’s mailing address is different from
                                           above, fill it in here. Note that the court will send             yours, fill it in here. Note that the court will send
                                           any notices to you at this mailing address.                       any notices to this mailing address.


                                           _________________________________________________                 _________________________________________________
                                           Number     Street                                                 Number     Street

                                           _________________________________________________                 _________________________________________________
                                           P.O. Box                                                          P.O. Box

                                           _________________________________________________                 _________________________________________________
                                           City                            State   ZIP Code                  City                            State   ZIP Code




6.   Why you are choosing                  Check one:                                                        Check one:
     this district to file for
     bankruptcy                            
                                           ✔ Over the last 180 days before filing this petition, I           
                                                                                                             ✔ Over the last 180 days before filing this petition, I
                                                 have lived in this district longer than in any other           have lived in this district longer than in any other
                                                 district.                                                      district.

                                            I have another reason. Explain.                                  I have another reason. Explain.
                                                 (See 28 U.S.C. § 1408.)                                        (See 28 U.S.C. § 1408.)




     Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                      page 2
             Case 21-20791-CMB                        Doc 1    Filed 04/02/21 Entered 04/02/21 11:44:53                                Desc Main
                 Samuel A. Rosenberg & Christine E. Rosenberg
                                                              Document      Page 3 of 71
 Debtor 1         _______________________________________________________                            Case number (if known)_____________________________________
                  First Name   Middle Name             Last Name




 Pa rt 2 :     T e ll t he Court About Y our Ba nk ruptc y Ca se


 7.    The chapter of the                    Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you                   for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under
                                             
                                             ✔
                                               Chapter 7
                                              Chapter 11
                                              Chapter 12
                                              Chapter 13

 8.    How you will pay the fee              
                                             ✔
                                               I will pay the entire fee when I file my petition. Please check with the clerk’s office in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
                                                submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                with a pre-printed address.

                                              I need to pay the fee in installments. If you choose this option, sign and attach the
                                                Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                              I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                less than 150% of the official poverty line that applies to your family size and you are unable to
                                                pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.     Have you filed for         
                                  ✔ No
       bankruptcy within the
       last 8 years?               Yes.        District ____________________________________________ When ______________ Case number __________________


                                                District ____________________________________________ When ______________ Case number __________________


                                                District ____________________________________________ When ______________ Case number __________________




 10.   Are any bankruptcy              ✔ No
       cases pending or being
       filed by a spouse who is         Yes.
       not filing this case with
       you, or by a business
       partner, or by an       Debtor _________________________________________________                 Relationship to you ________________________
       affiliate?              District _______________________________________________ When _______________ Case number, if known__________________



                                  Debtor _________________________________________________                         R elationship to you ___________________________

                                  District _______________________________________________ When _______________ Case number, if known__________________


11.    Do you rent your                      
                                             ✔ No.    Go to line 12.
       residence?                             Yes.   Has your landlord obtained an eviction judgment against you?


                                                          No. Go to line 12.
                                                          Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
                                                           this bankruptcy petition.




       Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                  page 3
            Case 21-20791-CMB                            Doc 1Filed 04/02/21 Entered 04/02/21 11:44:53                                     Desc Main
                Samuel A. Rosenberg & Christine E. Rosenberg
                                                             Document      Page 4 of 71
Debtor 1         _______________________________________________________                                Case number (if known)_____________________________________
                 First Name       Middle Name             Last Name




Pa rt 3 :     Re port About Any Busine sse s Y ou Ow n a s a Sole Proprie t or


12.   Are you a sole proprietor                 
                                                ✔ No. Go to Part 4.
      of any full- or part-time
      business?                                  Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an                         _______________________________________________________________________________________
                                                         Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or                     _______________________________________________________________________________________
                                                         Number    Street
      LLC.
      If you have more than one
                                                         _______________________________________________________________________________________
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.                                  _______________________________________________        _______      __________________________
                                                          City                                                  State        ZIP Code


                                                         Check the appropriate box to describe your business:
                                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                            None of the above

                                                If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
13.   Are you filing under                      choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
      Chapter 11 of the                         are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
      are you a small business                  if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor or a debtor as
                                                
                                                ✔ No.    I am not filing under Chapter 11.
      defined by 11 U.S. C. §
      1182(1)?                                   No.    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
                                                         the Bankruptcy Code.
      For a definition of small
      business debtor, see                       Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
      11 U.S.C. § 101(51D).                              Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                                 Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                                   Bankrutpcy Code, and I choose to proceed under Subchatper V of Chapter 11.

Pa rt 4 :     Re port if Y ou Ow n or H a ve Any Ha za rdous Prope rt y or Any Prope rty T ha t N e e ds Im m edia te Att e nt ion
14.   Do you own or have any                    
                                                ✔ No
      property that poses or is
      alleged to pose a threat                   Yes.    What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs
                                                          If immediate attention is needed, why is it needed?
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?
                                                          Where is the property?




      Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
            Case 21-20791-CMB                        Doc 1   Filed 04/02/21 Entered 04/02/21 11:44:53                                        Desc Main
               Samuel A. Rosenberg & Christine E. Rosenberg
                                                            Document      Page 5 of 71
Debtor 1        _______________________________________________________                                   Case number (if known)_____________________________________
                First Name     Middle Name             Last Name




Pa rt 5 :     Ex pla in Y our Effort s to Re c e ive a Brie fing About Cre dit Counse ling

                                             About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
15.   Tell the court whether
      you have received a
      briefing about credit                  You must check one:                                                You must check one:
      counseling.
                                             
                                             ✔ I received a briefing from an approved credit                    
                                                                                                                ✔ I received a briefing from an approved credit
                                                counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      The law requires that you                 filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
      receive a briefing about credit           certificate of completion.                                         certificate of completion.
      counseling before you file for
                                                Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
      bankruptcy. You must
                                                plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
      truthfully check one of the
      following choices. If you               I received a briefing from an approved credit                     I received a briefing from an approved credit
      cannot do so, you are not                 counseling agency within the 180 days before I                     counseling agency within the 180 days before I
      eligible to file.                         filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                                certificate of completion.                                         certificate of completion.
      If you file anyway, the court
                                                Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
      can dismiss your case, you
                                                you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
      will lose whatever filing fee
                                                plan, if any.                                                      plan, if any.
      you paid, and your creditors
      can begin collection activities         I certify that I asked for credit counseling                      I certify that I asked for credit counseling
      again.                                    services from an approved agency, but was                          services from an approved agency, but was
                                                unable to obtain those services during the 7                       unable to obtain those services during the 7
                                                days after I made my request, and exigent                          days after I made my request, and exigent
                                                circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                                of the requirement.                                                of the requirement.
                                                To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                                requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                                what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                                you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                                bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                                required you to file this case.                                    required you to file this case.
                                                Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                                dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                                briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                                If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                                still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                                You must file a certificate from the approved                      You must file a certificate from the approved
                                                agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                                developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                                may be dismissed.                                                  may be dismissed.
                                                Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                                only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                                days.                                                              days.

                                              I am not required to receive a briefing about                     I am not required to receive a briefing about
                                                credit counseling because of:                                      credit counseling because of:

                                                 Incapacity.      I have a mental illness or a mental              Incapacity.      I have a mental illness or a mental
                                                                   deficiency that makes me                                           deficiency that makes me
                                                                   incapable of realizing or making                                   incapable of realizing or making
                                                                   rational decisions about finances.                                 rational decisions about finances.
                                                 Disability.      My physical disability causes me                 Disability.      My physical disability causes me
                                                                   to be unable to participate in a                                   to be unable to participate in a
                                                                   briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                   through the internet, even after I                                 through the internet, even after I
                                                                   reasonably tried to do so.                                         reasonably tried to do so.
                                                 Active duty.     I am currently on active military                Active duty.     I am currently on active military
                                                                   duty in a military combat zone.                                    duty in a military combat zone.
                                                If you believe you are not required to receive a                   If you believe you are not required to receive a
                                                briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                                motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




       Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                       page 5
             Case 21-20791-CMB                         Doc 1  Filed 04/02/21 Entered 04/02/21 11:44:53                                       Desc Main
                Samuel A. Rosenberg & Christine E. Rosenberg
                                                             Document      Page 6 of 71
Debtor 1         _______________________________________________________                                   Case number (if known)_____________________________________
                 First Name     Middle Name             Last Name




Pa rt 6 :      Answ e r T he se Que st ions for Re port ing Purpose s

                                              16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16.   What kind of debts do                        as “incurred by an individual primarily for a personal, family, or household purpose.”
      you have?
                                                   
                                                   ✔   No. Go to line 16b.
                                                      Yes. Go to line 17.

                                              16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                   money for a business or investment or through the operation of the business or investment.
                                                      No. Go to line 16c.
                                                   
                                                   ✔   Yes. Go to line 17.

                                              16c. State the type of debts you owe that are not consumer debts or business debts.
                                                   _______________________________________________________________

17.   Are you filing under
      Chapter 7?                               No.    I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after ✔ Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is             administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                        No
      administrative expenses
      are paid that funds will be        
                                         ✔ Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do                    1-49                                      1,000-5,000                            25,001-50,000
      you estimate that you                   
                                              ✔ 50-99                                     5,001-10,000                           50,001-100,000
      owe?                                     100-199                                   10,001-25,000                          More than 100,000
                                               200-999
19.   How much do you                          $0-$50,000                                $1,000,001-$10 million                 $500,000,001-$1 billion
      estimate your assets to                  $50,001-$100,000                          $10,000,001-$50 million                $1,000,000,001-$10 billion
      be worth?                                $100,001-$500,000                         $50,000,001-$100 million               $10,000,000,001-$50 billion
                                              
                                              ✔ $500,001-$1 million                       $100,000,001-$500 million              More than $50 billion
20.   How much do you                          $0-$50,000                               
                                                                                         ✔ $1,000,001-$10 million                 $500,000,001-$1 billion
      estimate your liabilities                $50,001-$100,000                          $10,000,001-$50 million                $1,000,000,001-$10 billion
      to be?                                   $100,001-$500,000                         $50,000,001-$100 million               $10,000,000,001-$50 billion
                                               $500,001-$1 million                       $100,000,001-$500 million              More than $50 billion
Pa rt 7 :      Sign Be low

                                              I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                       correct.
                                              If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                              of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                              under Chapter 7.
                                              If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                              this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                              I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                              I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                              with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                              18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                               /s/ Samuel A. Rosenberg
                                                 ______________________________________________               _____________________________
                                                                                                                /s/ Christine E. Rosenberg
                                                 Signature of Debtor 1                                            Signature of Debtor 2

                                                                    04/02/2021                                                 04/02/2021
                                                 Executed on _________________                                    Executed on __________________
                                                                    MM   / DD   / YYYY                                          MM / DD     / YYYY




            Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                  page 6
           Case 21-20791-CMB                         Doc 1   Filed 04/02/21 Entered 04/02/21 11:44:53                                       Desc Main
               Samuel A. Rosenberg & Christine E. Rosenberg
                                                            Document      Page 7 of 71
Debtor 1        _______________________________________________________                                 Case number (if known)_____________________________________
                First Name     Middle Name             Last Name




                                             I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are                to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                           available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                             the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented                   knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                             _________________________________
                                               /s/ Francis Corbett                                               Date          _________________
                                                                                                                                04/02/2021
                                                Signature of Attorney for Debtor                                               MM     /   DD / YYYY



                                                  Francis Corbett
                                                _________________________________________________________________________________________________
                                                Printed name

                                                  Francis Corbett
                                                _________________________________________________________________________________________________
                                                Firm name

                                                 304 Ross Street
                                                _________________________________________________________________________________________________
                                                Number Street

                                                 Mitchell Building - 707
                                                _________________________________________________________________________________________________

                                                 Pittsburgh                                                      PA            15219
                                                ______________________________________________________ ____________ ______________________________
                                                City                                                    State        ZIP Code




                                                Contact phone (412)  456-1882
                                                               ______________________________        Email address
                                                                                                                     fcorbett@fcorbettlaw.com
                                                                                                                      _________________________________________



                                                 37594                                                           PA
                                                ______________________________________________________ ____________
                                                Bar number                                              State




           Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                    page 7
            Case 21-20791-CMB                             Doc 1          Filed 04/02/21 Entered 04/02/21 11:44:53                                                     Desc Main
                                                                        Document      Page 8 of 71

 Fill in this information to identify your case:

 Debtor 1
                     Samuel A. Rosenberg
                   __________________________________________________________________
                     First Name                      Middle Name                    Last Name

 Debtor 2
                     Christine E. Rosenberg
                     ________________________________________________________________
 (Spouse, if filing) First Name                      Middle Name                    Last Name


                                         ______________________
 United States Bankruptcy Court for the: Western                     District of __________
                                                 District of Pennsylvania
                                                                                                (State)
 Case number         ___________________________________________                                                                                                           Check if this is an
                     (If known)                                                                                                                                              amended filing



Official Form 106Sum
Sum m a ry of Y our Asse t s a nd Lia bilit ie s a nd Ce rt a in St a t ist ic a l I nform a t ion                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Pa rt 1 :      Sum ma rize Your Asse t s


                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B ........................................................................................................       $ 437,000.00
                                                                                                                                                                            ________________



    1b. Copy line 62, Total personal property, from Schedule A/B .............................................................................................            $ 403,380.93
                                                                                                                                                                            ________________


    1c. Copy line 63, Total of all property on Schedule A/B .......................................................................................................
                                                                                                                                                                          $ 840,380.93
                                                                                                                                                                            ________________



Pa rt 2 :      Sum ma rize Your Lia bilit ie s



                                                                                                                                                                      Your liabilities
                                                                                                                                                                      Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............                                       $ 806,461.14
                                                                                                                                                                            ________________


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                          $ 0.00
                                                                                                                                                                            ________________
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .......................................
                                                                                                                                                                      +   $ 5,330,651.41
                                                                                                                                                                            ________________


                                                                                                                                     Your total liabilities               $ 6,137,112.55
                                                                                                                                                                            ________________



Pa rt 3 :      Sum ma rize Your I nc ome a nd Ex pe nse s


4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I ........................................................................................                 $ 5,295.00
                                                                                                                                                                            ________________


5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J ..................................................................................................             $ 8,209.58
                                                                                                                                                                            ________________




Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                 page 1 of 2
             Case 21-20791-CMB                    Doc 1
                                                 Filed 04/02/21 Entered 04/02/21 11:44:53                                              Desc Main
                                                Document
                  Samuel Rosenberg & Christine Rosenberg
                                                              Page 9 of 71
Debtor 1         _______________________________________________________                           Case number (if known)_____________________________________
                 First Name     Middle Name        Last Name




Pa rt 4 :      Answ e r T he se Que st ions for Adm inist ra t ive a nd Sta t istic a l Re c ords

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

     No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     Yes
     ✔




7. What kind of debt do you have?

     Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
           family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
    ✔


           this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
    Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                $ _________________




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:



                                                                                                            Total claim


     From Part 4 on Schedule E/F, copy the following:

                                                                                                                               0.00
    9a. Domestic support obligations (Copy line 6a.)                                                        $_____________________


                                                                                                                               0.00
                                                                                                            $_____________________
    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

                                                                                                                               0.00
                                                                                                            $_____________________
    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

                                                                                                                               0.00
                                                                                                            $_____________________
    9d. Student loans. (Copy line 6f.)


    9e. Obligations arising out of a separation agreement or divorce that you did not report as                                0.00
                                                                                                            $_____________________
        priority claims. (Copy line 6g.)

                                                                                                                               0.00
    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +   $_____________________



    9g. Total. Add lines 9a through 9f.                                                                                         0.00
                                                                                                            $_____________________




    Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                      page 2 of 2
             Case 21-20791-CMB                                   Doc 1            Filed 04/02/21 Entered 04/02/21 11:44:53                                                                   Desc Main
                                                                                 Document     Page 10 of 71

Fill in this information to identify your case and this filing:

                    Samuel A. Rosenberg
Debtor 1
                    First Name               Middle Name                 Last Name

Debtor 2              Christine E. Rosenberg
(Spouse, if filing) First Name                 Middle Name                 Last Name


United States Bankruptcy Court for the: Western District of
Pennsylvania
                                                                                                                                                                                                        Check if this is an
Case number                                                                                                                                                                                             amended filing
(if know)



Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                              12/15


In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and
case number (if known). Answer every question.


Part 1:            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
        No. Go to Part 2
        Yes. Where is the property?


                                                                                 What is the property? Check all that apply
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
    1.1 911 Cedar Crest Court                                                      Single-family home
            Street address, if available, or other description                                                                                                  the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building                                             Creditors Who Have Claims Secured by Property:
                                                                                      Condominium or cooperative
                                                                                                                                                                Current value of the                Current value of the
                                                                                      Manufactured or mobile home                                               entire property?                    portion you own?
            Wexford PA           15090
                                                                                      Land                                                                      $ 427,000.00                        $ 427,000.00
            City      State      ZIP Code
                                                                                      Investment property
                                                                                                                                                                Describe the nature of your ownership
                                                                                      Timeshare                                                                 interest (such as fee simple, tenancy by the
            Allegheny County                                                          Other                                                                     entireties, or a life estate), if known.

            Country                                                              Who has an interest in the property? Check one                                 Tenancy by the Entireties
                                                                                   Debtor 1 only
                                                                                      Debtor 2 only                                                                  Check if this is community property
                                                                                      Debtor 1 and Debtor 2 only
                                                                                      At least one of the debtors and another

                                                                                 Other information you wish to add about this item, such as local
                                                                                 property identification number:

                                                                                 What is the property? Check all that apply
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
    1.2 10 acres                                                                   Single-family home
            Street address, if available, or other description                                                                                                  the amount of any secured claims on Schedule D:
                                                                                      Duplex or multi-unit building                                             Creditors Who Have Claims Secured by Property:
                                                                                      Condominium or cooperative
                                                                                                                                                                Current value of the                Current value of the
                                                                                      Manufactured or mobile home                                               entire property?                    portion you own?
            Ligonier PA
                                                                                      Land                                                                      $ 10,000.00                         $ 10,000.00
            City      State      ZIP Code
                                                                                      Investment property
                                                                                                                                                                Describe the nature of your ownership
                                                                                      Timeshare                                                                 interest (such as fee simple, tenancy by the
            Westmoreland County                                                       Other                                                                     entireties, or a life estate), if known.

            Country                                                              Who has an interest in the property? Check one                                 Fee simple
                                                                                   Debtor 1 only
                                                                                      Debtor 2 only                                                                  Check if this is community property
                                                                                      Debtor 1 and Debtor 2 only
                                                                                      At least one of the debtors and another
                                                                                 Other information you wish to add about this item, such as local
                                                                                 property identification number:

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
     you have attached for Part 1. Write that number here...........................................................................................................................................➤         $ 437,000.00


                                                                                                                                                                                                                page 1 of 6
             Case 21-20791-CMB                                     Doc 1           Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor 1           Samuel A. Rosenberg & Christine E. Rosenberg
                 First Name          Middle Name         Last Name
                                                                                  Document     Page 11 of 71      Case number(if known)



 Part 2:         Describe Your Vehicles

 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

  3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
            No
            Yes
    3.1 Make:Dodge                                                                Who has an interest in the property? Check one
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:Ram                                                                Debtor 1 only                                                               the amount of any secured claims onSchedule D:
                                                                                       Debtor 2 only                                                            Creditors Who Have Claims Secured by Property:
           Year:                             2017
                                                                                       Debtor 1 and Debtor 2 only                                                  Current value of the                 Current value of the
           Approximate mileage: 41000
                                                                                       At least one of the debtors and another                                     entire property?                     portion you own?
               Other information:
              Condition:Good;                                                         Check if this is community property (see                                     $ 24,000.00                          $ 24,000.00
                                                                                  instructions)


    3.2 Make:Toyota                                                               Who has an interest in the property? Check one
                                                                                                                                                                Do not deduct secured claims or exemptions. Put
           Model:Sienna                                                             Debtor 1 only                                                               the amount of any secured claims onSchedule D:
                                                                                       Debtor 2 only                                                            Creditors Who Have Claims Secured by Property:
           Year:                             2015
                                                                                       Debtor 1 and Debtor 2 only                                                  Current value of the                 Current value of the
           Approximate mileage: 82,000
                                                                                       At least one of the debtors and another                                     entire property?                     portion you own?
               Other information:
              Condition:Good;                                                         Check if this is community property (see                                     $ 10,000.00                          $ 10,000.00
                                                                                  instructions)


  4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
          Yes

      Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
  5. you have attached for Part 2. Write that number here...........................................................................................................................................➤             $ 34,000.00



 Part 3:         Describe Your Personal and Household Items

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                       Current value of the
                                                                                                                                                                                                   portion you own?
  6. Household goods and furnishings                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                                    claims or exemptions.
         Examples: Major appliances, furniture, linens, china, kitchenware
              No
              Yes. Describe...

          Furniture, appliances, linens, kitchenware                                                                                                                                                    $ 12,000.00
  7. Electronics
         Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                   collections; electronic devices including cell phones, cameras, media players, games

              No
              Yes. Describe...
  8. Collectibles of value
         Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                   stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

              No
              Yes. Describe...
  9. Equipment for sports and hobbies
         Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                   and kayaks; carpentry tools; musical instruments

              No
              Yes. Describe...




                                                                                                                                                                                                                      page 2 of 6
            Case 21-20791-CMB                                         Doc 1             Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor 1          Samuel A. Rosenberg & Christine E. Rosenberg
                First Name            Middle Name           Last Name
                                                                                       Document     Page 12 of 71      Case number(if known)



  10. Firearms
        Examples: Pistols, rifles, shotguns, ammunition, and related equipment
             No
             Yes. Describe...

        Glock 19; 3 Glock 17; Glock 43; 2 Smith & Wesson revolvers; Smith & Wesson M&P Bodyguard; Kimber 45; Walther PPS;
                                                                                                                                                                                                     $ 2,595.40
        Springfield XDS; Springfield Hellcat; Adams AR-15; 4 used Glock 17 training guns
  11. Clothes
        Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
             No
             Yes. Describe...

        Man's and woman's clothing                                                                                                                                                                   $ 2,000.00
  12. Jewelry
        Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems
                  gold, silver

             No
             Yes. Describe...

        Wedding and engagement rings                                                                                                                                                                 $ 10,000.00
  13. Non-farm animals
        Examples: Dogs, cats, birds, horses

             No
             Yes. Describe...
  14. Any other personal and household items you did not already list, including any health aids you did not list
             No
             Yes. Give specific information...

 15. Add the dollar value of the portion you own for all of your entries from Part 3, including any entries for pages
      you have attached for Part 3. Write that number here...........................................................................................................................................➤            $ 26,595.40



 Part 4:        Describe Your Financial Assets

 Do you own or have any legal or equitable interest in any of the following?                                                                                                                        Current value of the
                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                                                    claims or exemptions.
  16. Cash
        Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

             No
             Yes..............................................................................................................................................   Cash ...........................    $
  17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses
                  and other similar institutions. If you have multiple accounts with the same institution, list each.

             No
             Yes..................                                   Institution name:
        17.1. Checking account:                                     Citizens Bank                                                                                                                    $ 778.27

  18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms, money market accounts

             No
             Yes..................
        Institution or issuer name:
        Citizens Bank                                                                                                                                                                                $ 313.59
        Fidelity Investments                                                                                                                                                                         $ 40,475.96
        Fidelity Investments                                                                                                                                                                         $ 18,573.52




                                                                                                                                                                                                                   page 3 of 6
             Case 21-20791-CMB                              Doc 1    Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor 1          Samuel A. Rosenberg & Christine E. Rosenberg
                First Name          Middle Name     Last Name
                                                                    Document     Page 13 of 71      Case number(if known)



  19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an
       LLC, partnership, and joint venture
             No
             Yes. Give specific information about them...........
       Name of entity:                                                                                              % of ownership:
       Next Evolution, Inc.                                                                                         100        %      $ 0.00
       Global Protective Services, Inc.                                                                             60         %      $ 0.00
       Inpax Academy, LLC                                                                                           36.8       %      $ 0.00
  20. Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
             No
             Yes. Give specific information about them..........
  21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

             No
             Yes. List each account separately
       Type of account                      Institution name
       IRA:                                 Fidelity Roth IRA                                                                         $ 115,703.35
       IRA:                                 Fidelity Roth IRA                                                                         $ 117,936.14
       IRA:                                 BNY Mellon SEP/IRA                                                                        $ 11,397.90
  22. Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
           Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
                     companies, or others

             No
             Yes.....................
  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
             No
             Yes......................
  24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
             No
             Yes......................
  25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable
       for your benefit
             No
         Yes. Give specific information about them...
  26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

             No
             Yes. Give specific information about them...

       Patent-Defensive Writing Instrument - 9,428,002, Book-Path of the Victor, Book-The Traveler's Guide to Personal Security,       $ 0.00
       Patent-Defensive Writing Instrument- 9,108,454
  27. Licenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

             No
             Yes. Give specific information about them...

 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.
  28. Tax refunds owed to you
             No
             Yes. Give specific information about them, including whether you already filed the returns and the tax years...




                                                                                                                                                    page 4 of 6
            Case 21-20791-CMB                                     Doc 1           Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor 1          Samuel A. Rosenberg & Christine E. Rosenberg
                First Name          Middle Name          Last Name
                                                                                 Document     Page 14 of 71      Case number(if known)



                                                                                                                                                                     Federal:                      $ 0.00
                                                                                                                                                                     State:                        $ 0.00
                                                                                                                                                                     Local:                        $ 0.00

  29. Family support
        Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

             No
             Yes. Give specific information....
  30. Other amounts someone owes you
        Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
                  Social Security benefits; unpaid loans you made to someone else

             No
             Yes. Give specific information....
  31. Interests in insurance policies
             No
             Yes. Name the insurance company of each policy and list its value....
        Company name:                                                                                                              Beneficiary:                                                    Surrender or
                                                                                                                                                                                                   refund value:
        Symetra                                                                                                                    Christine                                                       $ 37,606.80
  32. Any interest in property that is due you from someone who has died
             No
             Yes. Give specific information....
  33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
             No
             Yes. Give specific information....
  34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off
        claims
             No
             Yes. Give specific information....
  35. Any financial assets you did not already list
             No
             Yes. Give specific information...

 36. Add the dollar value of the portion you own for all of your entries from Part 4, including any entries for pages
      you have attached for Part 4. Write that number here...........................................................................................................................................➤           $ 342,785.53


 Part 5:        Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

  37. Do you own or have any legal or equitable interest in any business-related property?
             No. Go to Part 6.
             Yes. Go to line 38.


                  Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
 Part 6:          If you own or have an interest in farmland, list it in Part 1.

  46. Do you own or have any legal or equitable interest in any business-related property?
             No. Go to Part 7.
             Yes. Go to line 47.


 Part 7:        Describe All Property You Own or Have an Interest in That You Did Not List Above
  53. Do you have other property of any kind you did not already list?
        Examples: Season tickets, country club membership

             No
             Yes. Give specific
            information...

 54. Add the dollar value of all of your entries from Part 7. Write that number here                                           ................................................➤
                                                                                                                                                                                                                     $ 0.00


                                                                                                                                                                                                                   page 5 of 6
              Case 21-20791-CMB                                         Doc 1            Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor 1            Samuel A. Rosenberg & Christine E. Rosenberg
                  First Name            Middle Name           Last Name
                                                                                        Document     Page 15 of 71      Case number(if known)



 Part 8:          List the Totals of Each Part of this Form
  55. Part 1: Total real estate, line 2............................................................................................................................➤
                                                                                                                                                                                                         $ 437,000.00
  56. Part 2: Total vehicles, line 5                                                                                           $ 34,000.00
  57. Part 3: Total personal and household items, line 15                                                                      $ 26,595.40
  58. Part 4: Total financial assets, line 36                                                                                  $ 342,785.53
  59. Part 5: Total business-related property, line 45                                                                         $ 0.00
  60. Part 6: Total farm- and fishing-related property, line 52                                                                $ 0.00
  61. Part 7: Total other property not listed, line 54                                                                    + $      0.00

  62. Total personal property. Add lines 56 through 61 ...................                                                      $ 403,380.93                     Copy personal property total➤   +$
                                                                                                                                                                                                      403,380.93
  63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                                               $ 840,380.93




                                                                                                                                                                                                            page 6 of 6
            Case 21-20791-CMB                    Doc 1      Filed 04/02/21 Entered 04/02/21 11:44:53                                          Desc Main
                                                           Document     Page 16 of 71
 Fill in this information to identify your case:

                     Samuel A. Rosenberg
 Debtor 1          __________________________________________________________________
                     First Name             Middle Name                Last Name

 Debtor 2            ________________________________________________________________
 (Spouse, if filing) First Name             Middle Name                Last Name


                                         ______________________
 United States Bankruptcy Court for the: Western District of PennsylvaniaDistrict of __________
                                                                                    (State)
 Case number
  (If known)
                     ___________________________________________                                                                                   Check if this is an
                                                                                                                                                      amended filing


Official Form 106C
Sche dule C: T he Prope r t y You Cla im a s Exe m pt                                                                                                            4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Pa rt 1 :       I de nt ify the Prope rt y You Cla im a s Ex e mpt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)
     
     ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)




 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on      Current value of the                       Amount of the                  Specific laws that allow exemption
       Schedule A/B that lists this property              portion you own                            exemption you claim
        Debtor 1 Exemptions
                                                          Copy the value from                        Check only one box
                                                          Schedule A/B                               for each exemption
                 10 acres                                                                                                           11 USC § 522(d)(5)
 Brief
 description:
                                                                  10,000.00
                                                                 $________________            
                                                                                              ✔ $ ____________
                                                                                                  5,000.00
                                                                                                100% of fair market value, up to
 Line from                                                                                         any applicable statutory limit
 Schedule A/B:        1.2
                 2017 Dodge Ram                                                                                                     11 USC § 522(d)(2)
 Brief
 description:
                                                                   24,000.00
                                                                 $________________             $ ____________
                                                                                               ✔  4,000.00
                                                                                                100% of fair market value, up to
 Line from                                                                                         any applicable statutory limit
 Schedule A/B:         3.1
                 2017 Dodge Ram                                                                                                     11 U.S.C. § 522 (d)(5)
 Brief
 description:                                                    $________________
                                                                   24,000.00                  
                                                                                              ✔ $ ____________
                                                                                                  9,181.77
                                                                                                100% of fair market value, up to
 Line from                                                                                         any applicable statutory limit
 Schedule A/B:           3.1

 3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

     
     ✔     No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                 No
                 Yes



Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                                 3
                                                                                                                                                             page 1 of __
            Case 21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor         Samuel A. Rosenberg                 Document
              _______________________________________________________
                                                                      Page 17 of Case
                                                                                  71 number (if known)_____________________________________
                First Name         Middle Name         Last Name




 Pa rt 2 :     Addit iona l Pa ge

            description of the property and line
         Brief                                                                               Amount of the                        Specific laws that allow exemption
                                                                      Current value of the   exemption you claim
         on Schedule A/B that lists this property                     portion you own
                                                                     Copy the value from    Check only one box
                                                                      Schedule A/B           for each exemption
               Household goods - Furniture, appliances, linens,                                                                    11 USC § 522(d)(3)
Brief        kitchenware
description:
                                                                        12,000.00
                                                                       $________________        6,000.00
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:        6
             Firearms - Glock 19; 3 Glock 17; Glock 43; 2 Smith &                                                                  11 USC § 522(d)(6)
Brief        Wesson revolvers; Smith & Wesson M&P Bodyguard;
description: Kimber 45; Walther PPS; Springfield XDS; Springfield      $________________
                                                                        2,595.40             
                                                                                             ✔ $ ____________
                                                                                                 2,525.00
             Hellcat; Adams AR-15; 4 used Glock 17 training guns                              100% of fair market value, up to
                                                                                                 any applicable statutory limit
Line from
Schedule A/B:         10
               Clothing - Man's and woman's clothing                                                                               11 USC § 522(d)(3)
Brief
description:                                                           $________________
                                                                        2,000.00             
                                                                                             ✔ $ ____________
                                                                                                 1,000.00
                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:         11
               Jewelry - Wedding and engagement rings                                                                              11 USC § 522(d)(4)
Brief
description:
                                                                        10,000.00
                                                                       $________________        1,700.00
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:         12
               Jewelry - Wedding and engagement rings                                                                              11 U.S.C. § 522 (d)(5)
Brief
description:
                                                                        10,000.00
                                                                       $________________        762.50
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:          12
               Citizens Bank (Checking)                                                                                            11 U.S.C. § 522 (d)(5)
Brief
description:
                                                                        778.27
                                                                       $________________        389.14
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:          17.1
               Citizens Bank (Money Market)                                                                                        11 U.S.C. § 522 (d)(5)
Brief
description:
                                                                        313.59
                                                                       $________________        156.80
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:           18
               Fidelity Roth IRA                                                                                                   11 USC § 522(d)(12)
Brief
description:                                                           $________________
                                                                        115,703.35           
                                                                                             ✔ $ ____________
                                                                                                 115,703.35
                                                                                              100% of fair market value, up to
                                                                                                 any applicable statutory limit
Line from
Schedule A/B:        21
               Symetra                                                                                                             11 USC § 522(d)(8)
Brief
description:
                                                                        37,606.80
                                                                       $________________      $ ____________
                                                                                             ✔   13,400.00
                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:           31

Brief
description:                                                           $________________      $ ____________
                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:
Brief
description:                                                           $________________      $ ____________
                                                                                              100% of fair market value, up to
                                                                                                 any applicable statutory limit
Line from
Schedule A/B:
Brief
description:                                                           $________________      $ ____________
                                                                                              100% of fair market value, up to
Line from                                                                                        any applicable statutory limit
Schedule A/B:


 Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                   2   3
                                                                                                                                                    page ___ of __
            Case 21-20791-CMB                    Doc 1      Filed 04/02/21 Entered 04/02/21 11:44:53                                          Desc Main
                                                           Document     Page 18 of 71
 Fill in this information to identify your case:

 Debtor 1          __________________________________________________________________
                     First Name             Middle Name                Last Name

 Debtor 2            Christine E. Rosenberg
                     ________________________________________________________________
 (Spouse, if filing) First Name             Middle Name                Last Name


                                         ______________________
 United States Bankruptcy Court for the: Western District of PennsylvaniaDistrict of __________
                                                                                    (State)
 Case number
  (If known)
                     ___________________________________________                                                                                   Check if this is an
                                                                                                                                                      amended filing


Official Form 106C
Sche dule C: T he Prope r t y You Cla im a s Exe m pt                                                                                                            4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Pa rt 1 :       I de nt ify the Prope rt y You Cla im a s Ex e mpt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)
     
     ✔ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)




 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on      Current value of the                       Amount of the                  Specific laws that allow exemption
       Schedule A/B that lists this property              portion you own                            exemption you claim
        Debtor 2 Exemptions
                                                          Copy the value from                        Check only one box
                                                          Schedule A/B                               for each exemption
                 10 acres                                                                                                           11 USC § 522(d)(5)
 Brief
 description:
                                                                  10,000.00
                                                                 $________________            
                                                                                              ✔ $ ____________
                                                                                                  5,000.00
                                                                                                100% of fair market value, up to
 Line from                                                                                         any applicable statutory limit
 Schedule A/B:        1.2
                 2015 Toyota Sienna                                                                                                 11 USC § 522(d)(2)
 Brief
 description:
                                                                   10,000.00
                                                                 $________________             $ ____________
                                                                                               ✔  4,000.00
                                                                                                100% of fair market value, up to
 Line from                                                                                         any applicable statutory limit
 Schedule A/B:         3.2
                 2015 Toyota Sienna                                                                                                 11 U.S.C. § 522 (d)(5)
 Brief
 description:                                                    $________________
                                                                   10,000.00                  
                                                                                              ✔ $ ____________
                                                                                                  6,000.00
                                                                                                100% of fair market value, up to
 Line from                                                                                         any applicable statutory limit
 Schedule A/B:           3.2

 3. Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

     
     ✔     No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                 No
                 Yes



Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                                 3
                                                                                                                                                             page 1 of __
            Case 21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor         Christine E. Rosenberg Document
              _______________________________________________________
                                                                      Page 19 of Case
                                                                                  71 number (if known)_____________________________________
                First Name         Middle Name         Last Name




 Pa rt 2 :     Addit iona l Pa ge

            description of the property and line
         Brief                                                                               Amount of the                       Specific laws that allow exemption
                                                                      Current value of the   exemption you claim
         on Schedule A/B that lists this property                     portion you own
                                                                     Copy the value from    Check only one box
                                                                      Schedule A/B           for each exemption
               Household goods - Furniture, appliances, linens,                                                                   11 USC § 522(d)(3)
Brief        kitchenware
description:
                                                                        12,000.00
                                                                       $________________        6,000.00
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                       any applicable statutory limit
Schedule A/B:         6
               Clothing - Man's and woman's clothing                                                                              11 USC § 522(d)(3)
Brief
description:                                                           $________________
                                                                        2,000.00             
                                                                                             ✔ $ ____________
                                                                                                 1,000.00
                                                                                              100% of fair market value, up to
                                                                                                any applicable statutory limit
Line from
Schedule A/B:         11
               Jewelry - Wedding and engagement rings                                                                             11 USC § 522(d)(4)
Brief
description:                                                           $________________
                                                                        10,000.00            
                                                                                             ✔ $ ____________
                                                                                                 1,700.00
                                                                                              100% of fair market value, up to
Line from                                                                                       any applicable statutory limit
Schedule A/B:         12
               Jewelry - Wedding and engagement rings                                                                             11 U.S.C. § 522 (d)(5)
Brief
description:
                                                                        10,000.00
                                                                       $________________        762.50
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                       any applicable statutory limit
Schedule A/B:          12
               Citizens Bank (Checking)                                                                                           11 U.S.C. § 522 (d)(5)
Brief
description:
                                                                        778.27
                                                                       $________________        389.14
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                       any applicable statutory limit
Schedule A/B:          17.1
               Citizens Bank (Money Market)                                                                                       11 U.S.C. § 522 (d)(5)
Brief
description:
                                                                        313.59
                                                                       $________________        156.80
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                       any applicable statutory limit
Schedule A/B:           18
               Fidelity Roth IRA                                                                                                  11 USC § 522(d)(12)
Brief
description:
                                                                        117,936.14
                                                                       $________________        117,936.14
                                                                                             ✔ $ ____________

                                                                                              100% of fair market value, up to
Line from                                                                                       any applicable statutory limit
Schedule A/B:       21
               BNY Mellon SEP/IRA                                                                                                 11 USC § 522(d)(12)
Brief
description:                                                           $________________
                                                                        11,397.90            
                                                                                             ✔ $ ____________
                                                                                                 11,397.90
                                                                                              100% of fair market value, up to
                                                                                                any applicable statutory limit
Line from
Schedule A/B:           21

Brief
description:                                                           $________________      $ ____________
                                                                                              100% of fair market value, up to
Line from                                                                                       any applicable statutory limit
Schedule A/B:
Brief
description:                                                           $________________      $ ____________
                                                                                              100% of fair market value, up to
Line from                                                                                       any applicable statutory limit
Schedule A/B:
Brief
description:                                                           $________________      $ ____________
                                                                                              100% of fair market value, up to
                                                                                                any applicable statutory limit
Line from
Schedule A/B:
Brief
description:                                                           $________________      $ ____________
                                                                                              100% of fair market value, up to
Line from                                                                                       any applicable statutory limit
Schedule A/B:


 Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                                  3   3
                                                                                                                                                   page ___ of __
             Case 21-20791-CMB                             Doc 1         Filed 04/02/21 Entered 04/02/21 11:44:53                                                 Desc Main
                                                                        Document     Page 20 of 71
  Fill in this information to identify your case:

                     Samuel A. Rosenberg
  Debtor 1
                     First Name              Middle Name         Last Name

  Debtor 2            Christine E. Rosenberg
  (Spouse, if filing) First Name         Middle Name               Last Name


  United States Bankruptcy Court for the: Western District of Pennsylvania

  Case number
  (if know)                                                                                                                                                                    Check if this is an
                                                                                                                                                                               amended filing



Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                        12/15


  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
  more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your
  name and case number (if known).

 1. Do any creditors have claims secured by your property?
       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.



  Part 1:         List All Secured Claims

  2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each claim. If      Column A               Column B               Column C
     more than one creditor has a particular claim, list the other creditors in Part 2. As much as possible, list the claims in   Amount of claim        Value of collateral    Unsecured
     alphabetical order according to the creditor’s name.                                                                         Do not deduct the      that supports this     portion If any
                                                                                                                                  value of collateral.   claim
 2.1                                                                            Describe the property that secures the claim: $ 280,173.19               $ 427,000.00           $ 0.00


          Freedom Mortgage
                                                                              911 Cedar Crest Court, Wexford, PA 15090 - $427,000.00
          Creditor’s Name
          P.O. Box 6656
          Number       Street
                                                                             As of the date you file, the claim is: Check all that
          Chicago IL            60680-6656                                   apply.
          City       State      ZIP Code                                        Contingent
          Who owes the debt? Check one.                                         Unliquidated
            Debtor 1 only                                                       Disputed
                 Debtor 2 only
                 Debtor 1 and Debtor 2 only                                  Nature of lien. Check all that apply.
                 At least one of the debtors and another                        An agreement you made (such as mortgage or
                                                                                secured car loan)
                 Check if this claim relates to a community                     Statutory lien (such as tax lien, mechanic’s lien)
                 debt                                                           Judgment lien from a lawsuit
                                                                                Other (including a right to offset)
          Date debt was incurred 2012
                                                                             Last 4 digits of account number 8402

 2.2                                                                            Describe the property that secures the claim: $ 515,469.72               $ 427,000.00           $ 368,642.91


          LWBC LLC
                                                                              911 Cedar Crest Court, Wexford, PA 15090 - $427,000.00 Business
                                                                              debt guaranty
          Creditor’s Name
          John R. O'Keefe, Jr., Esquire
          Number       Street
                                                                             As of the date you file, the claim is: Check all that
          535 Smithfield St., Suite 800                                      apply.
                                                                                Contingent
          Pittsburgh PA           15222
                                                                                Unliquidated
          City         State      ZIP Code
                                                                                Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                                    Nature of lien. Check all that apply.
                 Debtor 2 only                                                  An agreement you made (such as mortgage or
                                                                                secured car loan)
                 Debtor 1 and Debtor 2 only
                                                                                Statutory lien (such as tax lien, mechanic’s lien)
                 At least one of the debtors and another
                                                                                Judgment lien from a lawsuit
                 Check if this claim relates to a community                     Other (including a right to offset)
                 debt
                                                                             Last 4 digits of account number
          Date debt was incurred 2017


Official Form 106D                                                Schedule D: Creditors Who Have Claims Secured by Property                                                              page 1 of 2
              Samuel A. Rosenberg & Christine E. Rosenberg
Debtor       Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                First Name           Middle Name   Last Name                      11:44:53       Desc Main
                                                                                    number(if known)

                                                           Document Page 21 of 71
 2.3                                                                     Describe the property that secures the claim: $ 10,818.23             $ 24,000.00           $ 0.00


         USAA Auto Loan
                                                                       2017 Dodge Ram - $24,000.00
         Creditor’s Name
         10750 McDermott Freeway
         Number         Street
                                                                      As of the date you file, the claim is: Check all that
         San Antonio TX              78288                            apply.
         City                State   ZIP Code                            Contingent
         Who owes the debt? Check one.                                   Unliquidated
           Debtor 1 only                                                 Disputed
                Debtor 2 only
                Debtor 1 and Debtor 2 only                            Nature of lien. Check all that apply.
                At least one of the debtors and another                  An agreement you made (such as mortgage or
                                                                         secured car loan)
                Check if this claim relates to a community               Statutory lien (such as tax lien, mechanic’s lien)
                debt                                                     Judgment lien from a lawsuit
                                                                         Other (including a right to offset)
         Date debt was incurred 2020
                                                                      Last 4 digits of account number 0924

                  Add the dollar value of your entries in Column A on this page. Write that number here:
                                                                                                                        $ 806,461.14



  Part 2:        List Others to Be Notified for a Debt That You Already Listed

   Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying to collect from
   you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that
   you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or submit this page.




Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                      page 2 of 2
                 Case 21-20791-CMB                            Doc 1       Filed 04/02/21 Entered 04/02/21 11:44:53                                                    Desc Main
                                                                         Document     Page 22 of 71
   Fill in this information to identify your case:

                       Samuel A. Rosenberg
   Debtor 1
                       First Name               Middle Name       Last Name

   Debtor 2            Christine E. Rosenberg
   (Spouse, if filing) First Name         Middle Name               Last Name


   United States Bankruptcy Court for the: Western District of Pennsylvania

   Case number
   (if know)
                                                                                                                                                                                   Check if this is an
                                                                                                                                                                                   amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to any executory
 contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts
 and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by
 Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any
 additional pages, write your name and case number (if known).

   Part 1:         List All of Your PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims against you?
         No. Go to Part 2.
         Yes.

   Part 2:         List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
         No. You have nothing else to report in this part. Submit to the court with your other schedules.
         Yes. Fill in all of the information below.

   4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority unsecured claim, list the
      creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim,
      list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                        Total claim


  4.1                                                                         Last 4 digits of account number 8697
          ADP, Inc.                                                                                                                                                                         $ 618.85
                                                                              When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 645177                                                     As of the date you file, the claim is: Check all that apply.
          Number        Street                                                   Contingent
          Cincinnati OH             45264                                        Unliquidated
          City         State        ZIP Code                                     Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                                     Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                                  Student loans
                 Debtor 1 and Debtor 2 only                                      Obligations arising out of a separation agreement or divorce
                                                                                 that you did not report as priority claims
                 At least one of the debtors and another                         Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                         debts
              debt                                                               Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes
  4.2                                                                         Last 4 digits of account number 3784
          Advanticom, Inc.                                                                                                                                                                $ 9,262.28
                                                                              When was the debt incurred? 2020
          Nonpriority Creditor's Name
          191 Wyngate Drive                                                   As of the date you file, the claim is: Check all that apply.
          Number        Street                                                   Contingent
          Monroeville PA             15146                                       Unliquidated
          City           State       ZIP Code                                    Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                                     Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                                  Student loans

                 Debtor 1 and Debtor 2 only                                      Obligations arising out of a separation agreement or divorce
                                                                                 that you did not report as priority claims
                 At least one of the debtors and another                         Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                         debts
              debt                                                               Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

Official Form 106E/F                                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                   page 1 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name         Middle Name   Last Name                          11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 23 of 71
  4.3                                                             Last 4 digits of account number
          AmChar Wholesale, Inc.                                                                                                    $ 61,586.64
                                                                  When was the debt incurred? 2016
          Nonpriority Creditor's Name
          100 Airpark Drive                                       As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Rochester NY             14624                             Unliquidated
          City           State     ZIP Code                          Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.4                                                             Last 4 digits of account number 7
          Amcom Photocopy Equipment Company of Pittsburgh                                                                             $ 714.37
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          LLC                                                     As of the date you file, the claim is: Check all that apply.
                                                                     Contingent
          3600 McClaren Woods Road                                   Unliquidated
          Number         Street                                      Disputed
          Coraopolis PA             15108
          City           State      ZIP Code                      Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                             Student loans
            Debtor 1 only                                            Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 Debtor 2 only
                                                                     Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                          debts
                 At least one of the debtors and another             Other. Specify Business debt guaranty
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes
  4.5                                                             Last 4 digits of account number
          Avalara, Inc.                                                                                                              $ 3,921.55
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          Dept. CH 16781                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Palatine IL             60055-6781                         Unliquidated
          City         State      ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                      page 2 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name           Middle Name   Last Name                        11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 24 of 71
  4.6                                                               Last 4 digits of account number 8549
          Bigleaf Networks                                                                                                              $ 897.00
                                                                    When was the debt incurred?
          Nonpriority Creditor's Name
          Dept. LA 24973                                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Pasadena CA              91185-4973                          Unliquidated
          City           State     ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                                                                      Student loans
                 Debtor 2 only
                                                                       Obligations arising out of a separation agreement or divorce
                 Debtor 1 and Debtor 2 only                            that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.7                                                               Last 4 digits of account number
          Capital One                                                                                                                 $ 54,000.00
                                                                    When was the debt incurred? 2016
          Nonpriority Creditor's Name
          P.O. Box 71083                                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Charlotte NC            28272-1083                           Unliquidated
          City         State      ZIP Code                             Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans
                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes
  4.8                                                               Last 4 digits of account number
          Capital One-Spark                                                                                                           $ 39,466.57
                                                                    When was the debt incurred? 2015
          Nonpriority Creditor's Name
          P.O. Box 30285                                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Salt Lake City UT             84130                          Unliquidated
          City                 State    ZIP Code                       Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans
                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                      page 3 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name           Middle Name   Last Name                        11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 25 of 71
  4.9                                                               Last 4 digits of account number
          Celerant Technology Corp.                                                                                                   $ 17,001.69
                                                                    When was the debt incurred? 2020
          Nonpriority Creditor's Name
          4830 Arthur Kill Road                                     As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Staten Island NY             10309                           Unliquidated
          City                 State   ZIP Code                        Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans

                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.10                                                              Last 4 digits of account number
          C&G Arms LLC                                                                                                                 $ 1,146.68
                                                                    When was the debt incurred? 2020
          Nonpriority Creditor's Name
          855 6th Avenue, 2nd Floor                                 As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Brackenridge PA              15014                           Unliquidated
          City                 State   ZIP Code                        Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans
                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes
  4.11                                                              Last 4 digits of account number 4742
          Cintas                                                                                                                       $ 2,402.19
                                                                    When was the debt incurred? 2020
          Nonpriority Creditor's Name
          6800 Cintas Blvd.                                         As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Cincinnati OH            45267                               Unliquidated
          City          State      ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans
                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                      page 4 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name         Middle Name   Last Name                          11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 26 of 71
  4.12                                                            Last 4 digits of account number 4298
          Citi Cards-Costco                                                                                                         $ 23,502.27
                                                                  When was the debt incurred? 2016
          Nonpriority Creditor's Name
          P.O. Box 70272                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Philadelphia PA           19176-0272                       Unliquidated
          City             State    ZIP Code                         Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes
  4.13                                                            Last 4 digits of account number 1800
          Construction Rental & Supply, Inc.                                                                                         $ 1,150.00
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          5601 Grand Avenue                                       As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Pittsburgh PA            15225-1200                        Unliquidated
          City           State     ZIP Code                          Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans

                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.14                                                            Last 4 digits of account number
          Crown Equipment Corporation                                                                                                 $ 616.42
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 641173                                         As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Cincinnati OH            45264-1173                        Unliquidated
          City          State      ZIP Code                          Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                      page 5 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name           Middle Name   Last Name                        11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 27 of 71
  4.15                                                              Last 4 digits of account number
          iHeart Media                                                                                                                $ 6,040.00
                                                                    When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 419499                                           As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Boston MA              02241-9499                            Unliquidated
          City       State       ZIP Code                              Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans
                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes
  4.16                                                              Last 4 digits of account number 8573
          IPFS Corporation                                                                                                             $ 185.19
                                                                    When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 412086                                           As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Kansas City MO               64141-2086                      Unliquidated
          City             State       ZIP Code                        Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans

                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.17                                                              Last 4 digits of account number
          LimeCuda                                                                                                                     $ 135.00
                                                                    When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 4829                                             As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          East Lansing MI              48826                           Unliquidated
          City                 State   ZIP Code                        Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans
                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                     page 6 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name         Middle Name   Last Name                          11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 28 of 71
  4.18                                                            Last 4 digits of account number
          Magtech Ammunition Co. Inc.                                                                                               $ 46,166.12
                                                                  When was the debt incurred? 2019
          Nonpriority Creditor's Name
          9100 Wyoming Avenue N                                   As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Suite 515                                                  Unliquidated
                                                                     Disputed
          Minneapolis MN            55445
          City             State    ZIP Code                      Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                             Student loans
            Debtor 1 only                                            Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 Debtor 2 only
                                                                     Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                          debts
                 At least one of the debtors and another             Other. Specify Business debt guaranty
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes

  4.19                                                            Last 4 digits of account number 5610
          McCandless Township Sanitary Authority                                                                                      $ 396.11
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          418 Arcadia Drive                                       As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Pittsburgh PA            15237                             Unliquidated
          City           State     ZIP Code                          Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes
  4.20                                                            Last 4 digits of account number 2630
          McCutcheon Enterprises, Inc.                                                                                               $ 2,900.00
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          250 Park Road                                           As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Apollo PA              15613                               Unliquidated
          City       State       ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                      page 7 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name         Middle Name   Last Name                          11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 29 of 71
  4.21                                                            Last 4 digits of account number
          McMed Partners, LLC                                                                                                       $ 4,834,278.99
                                                                  When was the debt incurred? 2016
          Nonpriority Creditor's Name
          111 East Oak Street                                     As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Selma NC               27576                               Unliquidated
          City       State       ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.22                                                            Last 4 digits of account number
          Patriot Janitorial & Maintenance Supply                                                                                        $ 755.26
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          405 Kara Court                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Gibsonia PA             15044                              Unliquidated
          City         State      ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans

                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.23                                                            Last 4 digits of account number
          Pittsburgh City Paper                                                                                                        $ 1,314.85
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          650 Smithfield Street #2200                             As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          P.O. Box 40289                                             Unliquidated
                                                                     Disputed
          Pittsburgh PA            15222
          City           State     ZIP Code                       Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                             Student loans
            Debtor 1 only                                            Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 Debtor 2 only
                                                                     Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                          debts
                 At least one of the debtors and another             Other. Specify Business debt guaranty
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                         page 8 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name         Middle Name   Last Name                          11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 30 of 71
  4.24                                                            Last 4 digits of account number
          Pittsburgh Public Safety Supply, Inc.                                                                                      $ 195.00
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          6104 Grand Avenue                                       As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Pittsburgh PA            15225                             Unliquidated
          City           State     ZIP Code                          Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.25                                                            Last 4 digits of account number 0586
          Quest Diagnostics                                                                                                          $ 282.75
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 740709                                         As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Atlanta GA             30374                               Unliquidated
          City       State       ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans

                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.26                                                            Last 4 digits of account number
          Revo Brand Group                                                                                                          $ 1,121.10
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          5480 Nathan Lane N. Suite 120                           As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Minneapolis MN            55442                            Unliquidated
          City             State    ZIP Code                         Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans

                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                     page 9 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name         Middle Name   Last Name                          11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 31 of 71
  4.27                                                            Last 4 digits of account number
          Root and Branch                                                                                                             $ 300.00
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          217 Puritan Road                                        As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Carnegie PA             15106                              Unliquidated
          City         State      ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.28                                                            Last 4 digits of account number 4689
          Rothman Gordon, PC                                                                                                         $ 4,575.00
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          300 Grant Building                                      As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          310 Grant Street                                           Unliquidated
                                                                     Disputed
          Pittsburgh PA            15219
          City           State     ZIP Code                       Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                             Student loans
            Debtor 1 only                                            Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 Debtor 2 only
                                                                     Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                          debts
                 At least one of the debtors and another             Other. Specify Attorneys
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes

  4.29                                                            Last 4 digits of account number
          RSR Group, Inc.                                                                                                           $ 80,189.33
                                                                  When was the debt incurred? 2019
          Nonpriority Creditor's Name
          P.O. Box 116325                                         As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Atlanta GA             30368-6325                          Unliquidated
          City       State       ZIP Code                            Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                     page 10 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name        Middle Name   Last Name                           11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 32 of 71
  4.30                                                           Last 4 digits of account number
          Scalise Industries Corporation                                                                                            $ 1,443.01
                                                                 When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 611                                           As of the date you file, the claim is: Check all that apply.
          Number         Street                                     Contingent
          Lawrence PA             15055                             Unliquidated
          City          State     ZIP Code                          Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                        Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                     Student loans

                 Debtor 1 and Debtor 2 only                         Obligations arising out of a separation agreement or divorce
                                                                    that you did not report as priority claims
                 At least one of the debtors and another            Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community            debts
              debt                                                  Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.31                                                           Last 4 digits of account number
          Seal 1, LLC                                                                                                                $ 306.41
                                                                 When was the debt incurred? 2020
          Nonpriority Creditor's Name
          826 Orange Avenue                                      As of the date you file, the claim is: Check all that apply.
          Number         Street                                     Contingent
          Suite 492                                                 Unliquidated
                                                                    Disputed
          Coronado CA             92118
          City          State     ZIP Code                       Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                            Student loans
            Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
                                                                    that you did not report as priority claims
                 Debtor 2 only
                                                                    Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                         debts
                 At least one of the debtors and another            Other. Specify Business debt guaranty
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes

  4.32                                                           Last 4 digits of account number
          Shadow Systems LLC                                                                                                       $ 21,498.04
                                                                 When was the debt incurred? 2016
          Nonpriority Creditor's Name
          730 F. Avenue                                          As of the date you file, the claim is: Check all that apply.
          Number         Street                                     Contingent
          Suite 220                                                 Unliquidated
                                                                    Disputed
          Plano      TX         75074
          City       State      ZIP Code                         Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                            Student loans
            Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
                                                                    that you did not report as priority claims
                 Debtor 2 only
                                                                    Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                         debts
                 At least one of the debtors and another            Other. Specify Business debt guaranty
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                     page 11 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name       Middle Name   Last Name                            11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 33 of 71
  4.33                                                          Last 4 digits of account number
          Sig Sauer                                                                                                               $ 18,331.46
                                                                When was the debt incurred? 2019
          Nonpriority Creditor's Name
          72 Pease Blvd.                                        As of the date you file, the claim is: Check all that apply.
          Number         Street                                    Contingent
          Portsmouth NH           03801                            Unliquidated
          City            State   ZIP Code                         Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                       Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                    Student loans

                 Debtor 1 and Debtor 2 only                        Obligations arising out of a separation agreement or divorce
                                                                   that you did not report as priority claims
                 At least one of the debtors and another           Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community           debts
              debt                                                 Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.34                                                          Last 4 digits of account number
          Sports South LLC                                                                                                        $ 21,486.48
                                                                When was the debt incurred? 2018
          Nonpriority Creditor's Name
          101 Robert G. Harris Drive                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                    Contingent
          Shreveport LA           71115                            Unliquidated
          City            State   ZIP Code                         Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                       Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                    Student loans
                 Debtor 1 and Debtor 2 only                        Obligations arising out of a separation agreement or divorce
                                                                   that you did not report as priority claims
                 At least one of the debtors and another           Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community           debts
              debt                                                 Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes
  4.35                                                          Last 4 digits of account number 5325
          Sports South, LLC                                                                                                       $ 21,486.48
                                                                When was the debt incurred? 2020
          Nonpriority Creditor's Name
          101 Robert G. Harris Drive                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                    Contingent
          Shreveport LA           71115                            Unliquidated
          City            State   ZIP Code                         Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                       Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                    Student loans
                 Debtor 1 and Debtor 2 only                        Obligations arising out of a separation agreement or divorce
                                                                   that you did not report as priority claims
                 At least one of the debtors and another           Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community           debts
              debt                                                 Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                     page 12 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name         Middle Name   Last Name                          11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 34 of 71
  4.36                                                            Last 4 digits of account number
          Steel City Landscaping                                                                                                    $ 5,466.58
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          111 E. Oak Street                                       As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Selma NC             27576                                 Unliquidated
          City       State     ZIP Code                              Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans

                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.37                                                            Last 4 digits of account number 6607
          Synchrony Bank/Sam's Club                                                                                                 $ 2,077.93
                                                                  When was the debt incurred? 2016
          Nonpriority Creditor's Name
          P.O. Box 960013                                         As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Orlando FL              32896-0013                         Unliquidated
          City         State      ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes
  4.38                                                            Last 4 digits of account number 6927
          Target Card Services                                                                                                      $ 2,338.10
                                                                  When was the debt incurred? 2014
          Nonpriority Creditor's Name
          P.O. Box 660170                                         As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Dallas TX            75266-0170                            Unliquidated
          City       State     ZIP Code                              Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                    page 13 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name         Middle Name   Last Name                          11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 35 of 71
  4.39                                                            Last 4 digits of account number
          The Insurance House                                                                                                        $ 163.00
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 701652                                         As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Plymouth MI             48170                              Unliquidated
          City          State     ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans

                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.40                                                            Last 4 digits of account number 0402
          TJX Rewards/Synchbank                                                                                                     $ 1,954.66
                                                                  When was the debt incurred? 2018
          Nonpriority Creditor's Name
          P.O. Box 530949                                         As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Atlanta GA            30353-0949                           Unliquidated
          City       State      ZIP Code                             Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes
  4.41                                                            Last 4 digits of account number
          Town of McCandless                                                                                                         $ 700.00
                                                                  When was the debt incurred? 2020
          Nonpriority Creditor's Name
          9955 Grubbs Road                                        As of the date you file, the claim is: Check all that apply.
          Number         Street                                      Contingent
          Wexford PA              15090                              Unliquidated
          City         State      ZIP Code                           Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                         Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                      Student loans
                 Debtor 1 and Debtor 2 only                          Obligations arising out of a separation agreement or divorce
                                                                     that you did not report as priority claims
                 At least one of the debtors and another             Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community             debts
              debt                                                   Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                    page 14 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name           Middle Name   Last Name                        11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 36 of 71
  4.42                                                              Last 4 digits of account number 6501
          UPS                                                                                                                           $ 161.46
                                                                    When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 25084                                            As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Lehigh Valley PA              18002                          Unliquidated
          City                 State    ZIP Code                       Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans

                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.43                                                              Last 4 digits of account number 1398
          USAA Credit Card Payments                                                                                                   $ 22,442.63
                                                                    When was the debt incurred? 2016
          Nonpriority Creditor's Name
          10750 McDermott Freeway                                   As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          San Antonio TX               78288                           Unliquidated
          City             State       ZIP Code                        Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                           Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                        Student loans
                 Debtor 1 and Debtor 2 only                            Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 At least one of the debtors and another               Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community               debts
              debt                                                     Other. Specify Credit Card Debt
          Is the claim subject to offset?
              No
                 Yes
  4.44                                                              Last 4 digits of account number
          Vaultek Safe, Inc.                                                                                                           $ 2,266.00
                                                                    When was the debt incurred? 2020
          Nonpriority Creditor's Name
          37 N. Orange Avenue                                       As of the date you file, the claim is: Check all that apply.
          Number         Street                                        Contingent
          Suite 800B                                                   Unliquidated
                                                                       Disputed
          Orlando FL              32801
          City         State      ZIP Code                          Type of NONPRIORITY unsecured claim:
          Who owes the debt? Check one.                               Student loans
            Debtor 1 only                                              Obligations arising out of a separation agreement or divorce
                                                                       that you did not report as priority claims
                 Debtor 2 only
                                                                       Debts to pension or profit-sharing plans, and other similar
                 Debtor 1 and Debtor 2 only                            debts
                 At least one of the debtors and another               Other. Specify Business debt guaranty
              Check if this claim relates to a community
              debt
          Is the claim subject to offset?
              No
                 Yes




Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                     page 15 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                  First Name            Middle Name    Last Name                      11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 37 of 71
  4.45                                                                 Last 4 digits of account number 2024
          Vortex Optics                                                                                                                                                           $ 382.96
                                                                       When was the debt incurred? 2020
          Nonpriority Creditor's Name
          1 Vortex Drive                                               As of the date you file, the claim is: Check all that apply.
          Number         Street                                           Contingent
          Barneveld WI             53507                                   Unliquidated
          City           State     ZIP Code                                Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                              Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                           Student loans

                 Debtor 1 and Debtor 2 only                                Obligations arising out of a separation agreement or divorce
                                                                           that you did not report as priority claims
                 At least one of the debtors and another                   Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                   debts
              debt                                                         Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

  4.46                                                                 Last 4 digits of account number 3001
          Wells Fargo Equipment Finance                                                                                                                                       $ 13,000.00
                                                                       When was the debt incurred? 2018
          Nonpriority Creditor's Name
          P.O. Box 7777                                                As of the date you file, the claim is: Check all that apply.
          Number         Street                                           Contingent
          San Francisco CA                94120-7777                       Unliquidated
          City                  State     ZIP Code                         Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                              Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                           Student loans
                 Debtor 1 and Debtor 2 only                                Obligations arising out of a separation agreement or divorce
                                                                           that you did not report as priority claims
                 At least one of the debtors and another                   Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                   debts
              debt                                                         Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes
  4.47                                                                 Last 4 digits of account number
          Worksite Medical                                                                                                                                                          $ 25.00
                                                                       When was the debt incurred? 2020
          Nonpriority Creditor's Name
          P.O. Box 6050                                                As of the date you file, the claim is: Check all that apply.
          Number         Street                                           Contingent
          Hermitage PA              16148-1050                             Unliquidated
          City           State      ZIP Code                               Disputed
          Who owes the debt? Check one.
            Debtor 1 only                                              Type of NONPRIORITY unsecured claim:
                 Debtor 2 only                                           Student loans

                 Debtor 1 and Debtor 2 only                                Obligations arising out of a separation agreement or divorce
                                                                           that you did not report as priority claims
                 At least one of the debtors and another                   Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community                   debts
              debt                                                         Other. Specify Business debt guaranty
          Is the claim subject to offset?
              No
                 Yes

   Part 3:         List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency is trying to
     collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor
     for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill
     out or submit this page.



         Altius Receivables Management                                              On which entry in Part 1 or Part 2 did you list the original creditor?
         Creditor’s Name
                                                                                    Line 4.29 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
         2400 Veterans Memorial Blvd.
         Number        Street                                                                                               Part 2: Creditors with Nonpriority Unsecured
         Suite 300                                                                  Claims
                                                                                    Last 4 digits of account number
         Kenner LA             70062
         City      State       ZIP Code




Official Form 106E/F                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 16 of 17
                  Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                 First Name            Middle Name   Last Name                        11:44:53       Desc Main
                                                                                        number(if known)

                                                               Document Page 38 of 71
                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
        David Valencik, Esquire
        Creditor’s Name                                                          Line 4.21 of (Check one):             Part 1: Creditors with Priority Unsecured Claims
        Calaiaro Valencik                                                                                              Part 2: Creditors with Nonpriority Unsecured
        Number         Street
                                                                                Claims
        938 Penn Avenue, Suite 501
                                                                                Last 4 digits of account number
        Pittsburgh PA            15222
        City           State     ZIP Code


        Robert E. Dauer, Esquire                                                On which entry in Part 1 or Part 2 did you list the original creditor?
        Creditor’s Name
                                                                                 Line 4.21 of (Check one):             Part 1: Creditors with Priority Unsecured Claims
        Meyer, Unkovic & Scott, LLP
        Number         Street                                                                                          Part 2: Creditors with Nonpriority Unsecured
        535 Smithfield St., Suite 1300                                          Claims
                                                                                Last 4 digits of account number
        Pittsburgh PA            15222-2315
        City           State     ZIP Code


        The Leviton Law Firm, Ltd.                                              On which entry in Part 1 or Part 2 did you list the original creditor?
        Creditor’s Name
                                                                                 Line 4.29 of (Check one):             Part 1: Creditors with Priority Unsecured Claims
        One Pierce Place
        Number         Street                                                                                          Part 2: Creditors with Nonpriority Unsecured
        Suite 725W                                                              Claims
                                                                                Last 4 digits of account number
        Itasca    IL           60143
        City      State        ZIP Code

   Part 4:        Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
     Add the amounts for each type of unsecured claim.



                                                                                                                    Total claim

   Total claims           6a. Domestic support obligations                                              6a.   $ 0.00
   from Part 1
                          6b. Taxes and certain other debts you owe the government                      6b.   $ 0.00

                          6c. Claims for death or personal injury while you were                        6c.   $ 0.00
                              intoxicated
                          6d. Other. Add all other priority unsecured claims. Write that                6d.   $ 0.00
                              amount here.
                          6e. Total. Add lines 6a through 6d.                                           6e.
                                                                                                                $ 0.00



                                                                                                                    Total claim

   Total claims           6f. Student loans                                                             6f.   $ 0.00
   from Part 2
                          6g. Obligations arising out of a separation agreement or                      6g.   $ 0.00
                              divorce that you did not report as priority claims
                          6h. Debts to pension or profit-sharing plans, and other similar               6h.   $ 0.00
                              debts
                          6i. Other. Add all other nonpriority unsecured claims. Write that             6i.   $ 5,330,651.41
                              amount here.
                          6j. Total. Add lines 6f through 6i.                                           6j.
                                                                                                                $ 5,330,651.41




Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 17 of 17
             Case 21-20791-CMB                       Doc 1    Filed 04/02/21 Entered 04/02/21 11:44:53                          Desc Main
                                                             Document     Page 39 of 71
  Fill in this information to identify your case:


  Debtor 1
                     Samuel A. Rosenberg
                      First Name       Middle Name           Last Name

  Debtor 2            Christine E. Rosenberg
  (Spouse, if filing) First Name         Middle Name           Last Name


  United States Bankruptcy Court for the: Western District of Pennsylvania

  Case number                                                                                                                        Check if this is an
  (if know)                                                                                                                          amended filing




Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of
any additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).


 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for
    (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory
    contracts and unexpired leases.


       Person or company with whom you have the contract or lease                     State what the contract or lease is for




Official Form 106G                                       Schedule G: Executory Contracts and Unexpired Leases                                    page 1 of 1
                Case 21-20791-CMB                          Doc 1     Filed 04/02/21 Entered 04/02/21 11:44:53                          Desc Main
                                                                    Document     Page 40 of 71
 Fill in this information to identify your case:


 Debtor 1
                  Samuel A. Rosenberg
                   First Name             Middle Name        Last Name

 Debtor 2          Christine E. Rosenberg
 (Spouse, if filing) First Name              Middle Name       Last Name


 United States Bankruptcy Court for the: Western District of Pennsylvania

 Case number                                                                                                                                       Check if this is an
 (if know)                                                                                                                                         amended filing




Official Form 106H
Schedule H: Your Codebtors                                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number
the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if
known). Answer every question.


  1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       No
       Yes
  2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
     California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
        No. Go to line 3.
        Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
  3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2
     again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D),
     Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.


       Column 1: Your codebtor                                                                   Column 2: The creditor to whom you owe the debt
                                                                                                 Check all schedules that apply:
3.1      Joseph & Deeann Bellisimo                                                                   Schedule D, line 2.2
         Name                                                                                        Schedule E/F, line
         1906 Colonial Drive                                                                         Schedule G, line
         Street
         Sewickley PA             15143
         City         State       ZIP Code
3.2      J.E.D. Investments, LLC                                                                     Schedule D, line 2.2
         Name                                                                                        Schedule E/F, line
         1906 Colonial Drive                                                                         Schedule G, line
         Street
         Sewickley PA             15143
         City         State       ZIP Code
3.3      Sean D. Smarick                                                                             Schedule D, line 2.2
         Name                                                                                        Schedule E/F, line
         481 Oakcrest Drive                                                                          Schedule G, line
         Street
         Monroeville PA            15146
         City           State      ZIP Code
3.4      Inpax Academy, LLC                                                                          Schedule D, line
         Name                                                                                        Schedule E/F, line 4.21
         900 Providence Blvd., #100                                                                  Schedule G, line
         Street
         Pittsburgh PA            15237
         City         State       ZIP Code




Official Form 106H                                                          Schedule H: Your Codebtors                                                      page 1 of 6
                 Samuel A. Rosenberg & Christine E. Rosenberg
Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                First Name      Middle Name   Last Name                              11:44:53       Desc Main
                                                                                       number(if known)

                                                              Document Page 41 of 71
3.5      Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.46
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.6      Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.22
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.7      Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.29
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.8      Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.3
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.9      Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.18
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.10     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.32
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.11     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.33
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.12     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.34
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.13     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.5
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code




Official Form 106H                                        Schedule H: Your Codebtors                            page 2 of 6
                 Samuel A. Rosenberg & Christine E. Rosenberg
Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                First Name      Middle Name   Last Name                              11:44:53       Desc Main
                                                                                       number(if known)

                                                              Document Page 42 of 71
3.14     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.4
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.15     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.2
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.16     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.1
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.17     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.6
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.18     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.10
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.19     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.9
         9186 Covenant Avenue                                                      Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.20     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.11
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.21     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.13
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.22     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.14
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code




Official Form 106H                                        Schedule H: Your Codebtors                            page 3 of 6
                 Samuel A. Rosenberg & Christine E. Rosenberg
Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                First Name      Middle Name   Last Name                              11:44:53       Desc Main
                                                                                       number(if known)

                                                              Document Page 43 of 71
3.23     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.15
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.24     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.17
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.25     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.16
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.26     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.19
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.27     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.23
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.28     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.24
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.29     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.25
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.30     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.26
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.31     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.27
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code




Official Form 106H                                        Schedule H: Your Codebtors                            page 4 of 6
                 Samuel A. Rosenberg & Christine E. Rosenberg
Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                First Name      Middle Name   Last Name                              11:44:53       Desc Main
                                                                                       number(if known)

                                                              Document Page 44 of 71
3.32     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.30
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.33     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.31
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.34     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.35
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.35     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.36
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.36     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.39
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.37     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.41
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.38     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.42
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.39     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.44
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.40     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.45
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code




Official Form 106H                                        Schedule H: Your Codebtors                            page 5 of 6
                 Samuel A. Rosenberg & Christine E. Rosenberg
Debtor          Case   21-20791-CMB Doc 1 Filed 04/02/21 Entered 04/02/21Case
                First Name      Middle Name   Last Name                              11:44:53       Desc Main
                                                                                       number(if known)

                                                              Document Page 45 of 71
3.41     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.47
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code
3.42     Inpax Academy, LLC                                                        Schedule D, line
         Name                                                                      Schedule E/F, line 4.20
         900 Providence Blvd., #100                                                Schedule G, line
         Street
         Pittsburgh PA          15237
         City           State   ZIP Code




Official Form 106H                                        Schedule H: Your Codebtors                            page 6 of 6
               Case 21-20791-CMB                 Doc 1      Filed 04/02/21 Entered 04/02/21 11:44:53                               Desc Main
                                                           Document     Page 46 of 71
 Fill in this information to identify your case:

                      Samuel A. Rosenberg
 Debtor 1           ____________________________________________________________________
                     First Name             Middle Name               Last Name

 Debtor 2
                      Christine E. Rosenberg
                     ____________________________________________________________________
 (Spouse, if filing) First Name             Middle Name               Last Name


 United States Bankruptcy Court for the: ______________________      District
                                          Western District of Pennsylvania
                                                                                   tate)
 Case number         ___________________________________________                                       Check if this is:
  (If known)
                                                                                                        An amended filing
                                                                                                        A supplement showing postpetition chapter 13
                                                                                                          income as of the following date:
                                                                                                          ________________
Official Form 106I                                                                                        MM / DD / YYYY

Sche dule I : Your I nc om e                                                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Pa rt 1 :         De sc ribe Em ployme nt


1. Fill in your employment
    information.                                                            Debtor 1                                    Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with                                          ✔ Employed
    information about additional         Employment status                                                                Employed
    employers.                                                            Not employed                                 
                                                                                                                        ✔   Not employed
    Include part-time, seasonal, or
    self-employed work.                                                   Trainer
                                         Occupation                     __________________________________          __________________________________
    Occupation may include student
    or homemaker, if it applies.                                          Global Protective Services, Inc.
                                         Employer’s name               __________________________________            __________________________________


                                         Employer’s address               119 Neely School Road
                                                                       _______________________________________     ________________________________________
                                                                        Number Street                               Number    Street

                                                                       _______________________________________     ________________________________________

                                                                       _______________________________________     ________________________________________

                                                                          Wexford, PA 15090
                                                                       _______________________________________     ________________________________________
                                                                        City            State  ZIP Code              City                State ZIP Code

                                          How long employed there?________________________
                                                                   7 years                                           ________________________

 Pa rt 2 :         Give De t a ils About Mont hly I nc ome

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                  For Debtor 1       For Debtor 2 or
                                                                                                                     non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.           2.       4,000.00                     0.00
                                                                                                 $___________           $____________

 3. Estimate and list monthly overtime pay.                                                3.   + $___________
                                                                                                          0.00      +            0.00
                                                                                                                        $____________


 4. Calculate gross income. Add line 2 + line 3.                                           4.       4,000.00
                                                                                                 $__________                     0.00
                                                                                                                        $____________




Official Form 106I                                                 Schedule I: Your Income                                                      page 1
           Case
             Samuel
                    21-20791-CMB         Doc 1 Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
                        A. Rosenberg & Christine E. Rosenberg
Debtor 1     _______________________________________________________
                                                     Document        Page 47 of Case
                                                                                 71 number (if known)_____________________________________
             First Name    Middle Name     Last Name

                                                                                                                         For Debtor 1         For Debtor 2 or
                                                                                                                                              non-filing spouse

   Copy line 4 here ............................................................................................  4.        4,000.00
                                                                                                                          $___________                    0.00
                                                                                                                                                  $_____________
5. List all payroll deductions:

     5a. Tax, Medicare, and Social Security deductions                                                           5a.          472.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5b. Mandatory contributions for retirement plans                                                            5b.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5c. Voluntary contributions for retirement plans                                                            5c.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5d. Required repayments of retirement fund loans                                                            5d.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5e. Insurance                                                                                               5e.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5f. Domestic support obligations                                                                            5f.            0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
                                                                                                                                0.00
                                                                                                                         $____________                    0.00
                                                                                                                                                  $_____________
     5g. Union dues                                                                                              5g.
     5h. Other deductions. Specify: __________________________________                                           5h.    + $____________
                                                                                                                                 0.00         +            0.00
                                                                                                                                                  $_____________
    _____________________________________________________________                                                        $____________            $____________
    _____________________________________________________________                                                        $____________            $____________
    _____________________________________________________________                                                        $____________            $____________

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                   6.          472.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $____________
 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                           7.        3,528.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $____________


 8. List all other income regularly received:

     8a. Net income from rental property and from operating a business,
         profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total                                                1,767.00                       0.00
                                                                                                                         $____________            $_____________
           monthly net income.                                                                                   8a.
     8b. Interest and dividends                                                                                  8b.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________
     8c. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
           Include alimony, spousal support, child support, maintenance, divorce                                                 0.00                     0.00
                                                                                                                         $____________            $_____________
           settlement, and property settlement.                                                                  8c.
     8d. Unemployment compensation                                                                               8d.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________
     8e. Social Security                                                                                         8e.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify: ___________________________________________________ 8f.                                                       0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________

     8g. Pension or retirement income                                                                            8g.            0.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________

     8h. Other monthly income. Specify: _______________________________                                          8h.    + $____________
                                                                                                                                 0.00         + $_____________
                                                                                                                                                         0.00
 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                         9.        1,767.00
                                                                                                                         $____________                     0.00
                                                                                                                                                  $_____________

10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                    10.
                                                                                                                            5,295.00
                                                                                                                         $___________     +               0.00
                                                                                                                                                  $_____________    =      5,295.00
                                                                                                                                                                        $_____________

11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify: _______________________________________________________________________________                                                                  11. + $_____________
                                                                                                                                                                            0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                           5,295.00
                                                                                                                                                                        $_____________
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                        12.
                                                                                                                                                                        Combined
                                                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
      
      ✔    No.
          Yes. Explain:


  Official Form 106I                                                               Schedule I: Your Income                                                                page 2
            Case 21-20791-CMB             Doc 1 Filed 04/02/21 Entered 04/02/21 11:44:53                  Desc Main
                Samuel A. Rosenberg & Christine E. Rosenberg Page 48 of 71
                                              Document
 Debtor 1                                                        _               Case number (if known)
               First Name   Middle Name    Last Name



                                              Continuation Sheet for Official Form 106I


1. Describe Employment:

Debtor: Samuel A. Rosenberg

Occupation: Owner draw

Name of Employer: Global Protective Services, Inc.

Employer's Address: 119 Neely School Road, Wexford, PA 15090

Length of Employment: 7 years

-------




   Official Form 106I                                  Schedule I: Your Income
             Case 21-20791-CMB                    Doc 1       Filed 04/02/21 Entered 04/02/21 11:44:53                                        Desc Main
                                                             Document     Page 49 of 71
  Fill in this information to identify your case:

                     Samuel A. Rosenberg
  Debtor 1          __________________________________________________________________
                      First Name             Middle Name                 Last Name                           Check if this is:
                      Christine E. Rosenberg
  Debtor 2            ________________________________________________________________
  (Spouse, if filing) First Name             Middle Name                 Last Name
                                                                                                              An amended filing
                                          Western District of PennsylvaniaDistrict of __________
                                                                                                              A supplement showing postpetition chapter 13
  United States Bankruptcy Court for the: ______________________                                                 expenses as of the following date:
                                                                                     (State)
                                                                                                                 ________________
  Case number         ___________________________________________                                                MM / DD / YYYY
  (If known)




Official Form 106J
Schedule J: Your Expenses                                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 Part 1:            Describe Your Household

1. Is this a joint case?

    No. Go to line 2.
   
   ✔ Yes. Does Debtor 2 live in a separate household?
               ✔ No
               
                Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents?                  No                                           Dependent’s relationship to              Dependent’s    Does dependent live
   Do not list Debtor 1 and                ✔ Yes. Fill out this information for
                                                                                         Debtor 1 or Debtor 2                     age            with you?
   Debtor 2.                                   each dependent..........................
   Do not state the dependents’                                                            Daughter                                 12             No
                                                                                          _________________________                ________
   names.                                                                                                                                         
                                                                                                                                                  ✔ Yes
                                                                                           Son
                                                                                          _________________________                 10
                                                                                                                                   ________        No
                                                                                                                                                  
                                                                                                                                                  ✔ Yes

                                                                                          _________________________                ________        No
                                                                                                                                                   Yes
                                                                                          _________________________                ________        No
                                                                                                                                                   Yes
                                                                                          _________________________                ________        No
                                                                                                                                                   Yes
3. Do your expenses include
   expenses of people other than
                                              No
   yourself and your dependents?              Yes

Part 2:         Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                                 Your expenses

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                 1,524.62
                                                                                                                                     $_____________________
     any rent for the ground or lot.                                                                                         4.

     If not included in line 4:
                                                                                                                                                      750.00
     4a.    Real estate taxes                                                                                                4a.     $_____________________
     4b.    Property, homeowner’s, or renter’s insurance                                                                     4b.
                                                                                                                                                      142.00
                                                                                                                                     $_____________________
     4c.    Home maintenance, repair, and upkeep expenses                                                                    4c.                   180.00
                                                                                                                                     $_____________________
     4d.    Homeowner’s association or condominium dues                                                                      4d.                      0.00
                                                                                                                                     $_____________________

  Official Form 106J                                            Schedule J: Your Expenses                                                               page 1
              Case 21-20791-CMB                    Doc 1          Filed 04/02/21 Entered 04/02/21 11:44:53                     Desc Main
                                                                 Document     Page 50 of 71
                    Samuel A. Rosenberg & Christine E. Rosenberg
 Debtor 1          _______________________________________________________                    Case number (if known)_____________________________________
                   First Name     Middle Name        Last Name




                                                                                                                         Your expenses

                                                                                                                        $_____________________
                                                                                                                                         0.00
 5. Additional mortgage payments for your residence, such as home equity loans                                   5.


 6. Utilities:

        6a.   Electricity, heat, natural gas                                                                     6a.    $_____________________
                                                                                                                                      446.00
        6b.   Water, sewer, garbage collection                                                                   6b.    $_____________________
                                                                                                                                      240.00
        6c.   Telephone, cell phone, Internet, satellite, and cable services                                     6c.    $_____________________
                                                                                                                                      232.00
        6d.   Other. Specify: _______________________________________________                                    6d.    $_____________________
                                                                                                                                         0.00
 7. Food and housekeeping supplies                                                                               7.     $_____________________
                                                                                                                                    1,500.00
 8. Childcare and children’s education costs                                                                     8.     $_____________________
                                                                                                                                      263.00
 9. Clothing, laundry, and dry cleaning                                                                          9.     $_____________________
                                                                                                                                      250.00
10.    Personal care products and services                                                                       10.    $_____________________
                                                                                                                                      250.00
11.    Medical and dental expenses                                                                               11.    $_____________________
                                                                                                                                         0.00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                        $_____________________
                                                                                                                                      550.00
       Do not include car payments.                                                                              12.

13.     Entertainment, clubs, recreation, newspapers, magazines, and books                                       13.    $_____________________
                                                                                                                                      350.00
14.     Charitable contributions and religious donations                                                         14.    $_____________________
                                                                                                                                         0.00
                                                                                                                                                       1
15.     Insurance.
        Do not include insurance deducted from your pay or included in lines 4 or 20.

        15a. Life insurance                                                                                      15a.   $_____________________
                                                                                                                                       47.52
        15b. Health insurance                                                                                    15b.   $_____________________
                                                                                                                                      874.00
        15c. Vehicle insurance                                                                                   15c.   $_____________________
                                                                                                                                      264.00
        15d. Other insurance. Specify:_______________________________________                                    15d.   $_____________________
                                                                                                                                         0.00

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                  Ligonier Land
        Specify: ________________________________________________________                                        16.
                                                                                                                                       10.00
                                                                                                                        $_____________________

17.    Installment or lease payments:

        17a. Car payments for Vehicle 1                                                                          17a.   $_____________________
                                                                                                                                      263.44
        17b. Car payments for Vehicle 2                                                                          17b.   $_____________________
                                                                                                                                         0.00
                              pest control
        17c. Other. Specify:_______________________________________________                                      17c.   $_____________________
                                                                                                                                       73.00
        17d. Other. Specify:_______________________________________________                                      17d.   $_____________________
                                                                                                                                         0.00

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule I, Your Income (Official Form 106I).                                          18.                    0.00
                                                                                                                        $_____________________

19.    Other payments you make to support others who do not live with you.
       Specify:_______________________________________________________                                            19.
                                                                                                                                         0.00
                                                                                                                        $_____________________

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

        20a. Mortgages on other property                                                                         20a.   $_____________________
                                                                                                                                         0.00
        20b. Real estate taxes                                                                                   20b.   $_____________________
                                                                                                                                         0.00
        20c. Property, homeowner’s, or renter’s insurance                                                        20c.   $_____________________
                                                                                                                                         0.00
        20d. Maintenance, repair, and upkeep expenses                                                            20d.   $_____________________
                                                                                                                                         0.00
        20e. Homeowner’s association or condominium dues                                                         20e.   $_____________________
                                                                                                                                         0.00


      Official Form 106J                                          Schedule J: Your Expenses                                                   page 2
             Case 21-20791-CMB                   Doc 1          Filed 04/02/21 Entered 04/02/21 11:44:53                         Desc Main
                                                               Document     Page 51 of 71
                   Samuel A. Rosenberg
Debtor 1          _______________________________________________________                       Case number (if known)_____________________________________
                  First Name    Middle Name        Last Name




21.     Other. Specify:______________________________________________________________________                                              0.00
                                                                                                                   21.   +$_____________________
______________________________________________________________________________________                                   +$_____________________
______________________________________________________________________________________                                   +$_____________________
22.     Calculate your monthly expenses.

        22a. Add lines 4 through 21.                                                                             22a.                 8,209.58
                                                                                                                          $_____________________

        22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22c. Add line 22a   22b.     $_____________________

        and 22b. The result is your monthly expenses.                                                            22c.                 8,209.58
                                                                                                                          $_____________________


23. Calculate your monthly net income.
                                                                                                                                       5,295.00
                                                                                                                           $_____________________
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                         23a.

      23b.   Copy your monthly expenses from line 22c above.                                                      23b.                 8,209.58
                                                                                                                         – $_____________________

      23c.   Subtract your monthly expenses from your monthly income.                                                                 -2,914.58
                                                                                                                           $_____________________
             The result is your monthly net income.                                                               23c.



24. Do you expect an increase or decrease in your expenses within the year after you file this form?

       For example, do you expect to finish paying for your car loan within the year or do you expect your
       mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       No.
      ✔
         Yes.      Explain here:




      Official Form 106J                                        Schedule J: Your Expenses                                                       page 3
                Case 21-20791-CMB                    Doc 1    Filed 04/02/21 Entered 04/02/21 11:44:53                                Desc Main
                                                             Document     Page 52 of 71
Fill in this information to identify your case:

Debtor 1           Samuel A. Rosenberg
                  __________________________________________________________________
                    First Name              Middle Name             Last Name

Debtor 2           Christine E. Rosenberg
                   ________________________________________________________________
(Spouse, if filing) First Name              Middle Name             Last Name


                                        ______________________
United States Bankruptcy Court for the:Western                      District of __________
                                               District of Pennsylvania
                                                                                (State)
Case number         ___________________________________________
(If known)
                                                                                                                                          Check if this is an
                                                                                                                                             amended filing


  Official Form 106Dec
  De cla rat ion About a n I ndividua l De bt or’s Sche dule s                                                                                        12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Be low



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       
       ✔     No
            Yes. Name of person__________________________________________________. Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
                                                                                               Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




     /s/ Samuel A. Rosenberg
          ______________________________________________           _____________________________
                                                                     /s/ Christine E. Rosenberg
         Signature of Debtor 1                                         Signature of Debtor 2


              04/02/2021
         Date _________________                                              04/02/2021
                                                                       Date _________________
                MM /    DD       /   YYYY                                       MM / DD /   YYYY




  Official Form 106Dec                                     Declaration About an Individual Debtor’s Schedules
            Case 21-20791-CMB                            Doc 1         Filed 04/02/21 Entered 04/02/21 11:44:53                                                  Desc Main
                                                                      Document     Page 53 of 71

 Fill in this information to identify your case:

                    Samuel A. Rosenberg
 Debtor 1
                    First Name         Middle Name            Last Name

 Debtor 2            Christine E. Rosenberg
 (Spouse, if filing) First Name         Middle Name             Last Name


 United States Bankruptcy Court for the: Western District of Pennsylvania

 Case number
 (if know)                                                                                                                                                                    Check if this is an
                                                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                                             4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is needed, attach
a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:      Give Details About Your Marital Status and Where You Lived Before

 1. What is your current marital status?
       Married
       Not married

 2. During the last 3 years, have you lived anywhere other than where you live now?
       No
       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?(Community property states
    and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       No
       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H)

 Part 2:       Explain the Sources of Your Income

 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
       No
       Yes. Fill in the details.

                                                                            Debtor 1                                                     Debtor 2


                                                                            Sources of income            Gross income                    Sources of income              Gross income
                                                                            Check all that apply         (before deductions and          Check all that apply           (before deductions and
                                                                                                         exclusions)                                                    exclusions)

         From January 1 of current year until the date you filed
         for bankruptcy:                                                        Wages, commissions,                                          Wages, commissions,
                                                                                                    $ 5,000.00                               bonuses, tips            $ 0.0
                                                                                bonuses, tips
                                                                                Operating a business                                        Operating a business



         For last calendar year:
                                                                                Wages, commissions,                                          Wages, commissions,
                                                                                                    $ 110,800.00                             bonuses, tips            $ 0.0
         (January 1 to December 31, 2020                                        bonuses, tips
                                                                                Operating a business                                        Operating a business



         For the calendar year before that:
                                                                                Wages, commissions,                                          Wages, commissions,
                                                                                                    $ 207,816.00                             bonuses, tips            $ 0.0
         (January 1 to December 31, 2019                                        bonuses, tips
                                                                                Operating a business                                        Operating a business



 5. Did you receive any other income during this year or the two previous calendar years?
   Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other public
   benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are filing a joint case
   and you have income that you received together, list it only once under Debtor 1.

   List each source and the gross income from each source separately. Do not include income that you listed in line 4.

       No
       Yes. Fill in the details.

Official Form 107                                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                     page 1 of 6
               Case 21-20791-CMB                               Doc 1     Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor          Samuel A. Rosenberg & Christine E. Rosenberg
               First Name       Middle Name        Last Name
                                                                        Document     Page 54 of 71      Case number(if known)



                                           Debtor 1                                                                    Debtor 2


                                           Sources of income                       Gross income from each              Sources of income                Gross income from each
                                           Describe below.                         source                              Describe below.                  source
                                                                                   (before deductions and                                               (before deductions and
                                                                                   exclusions)                                                          exclusions)

  From January 1 of current
  year until the date you filed               Business draw                         $ 5,302.00
  for bankruptcy:


  For last calendar year:

  (January 1 to December 31,
  2020

  For the calendar year before
  that:

  (January 1 to December 31,
  2019


 Part 3:        List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

         No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8)
             as
             “incurred by an individual primarily for a personal, family, or household purpose.”

               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                    No. Go to line 7.

                    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments
                    and
                    the total amount you paid that creditor. Do not include payments for domestic support obligations, such
                    as child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

         Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

                     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid
                          that
                          creditor. Do not include payments for domestic support obligations, such as child support and
                          alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                   Dates of payment               Total amount paid            Amount you still owe   Was this payment for…




                                                                                                                                                         Mortgage
                       Freedom Mortgage                          02/01/2021                      $ 7,252.77                  $ 280,173.19
                                                                                                                                                         Car
                       Creditor’s Name                           01/15/2021
                                                                                                                                                         Credit card
                       P.O. Box 6656                                                                                                                     Loan repayment
                       Number     Street                                                                                                                 Suppliers or
                       Chicago IL          60680-6656                                                                                                 vendors
                                                                                                                                                         Other
                       City     State      ZIP Code



7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider? Insiders include your
   relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer,
   director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a business you operate as a sole
   proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and alimony.
         No.
         Yes. List all payments to an insider.

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an insider?
   Include payments on debts guaranteed or cosigned by an insider.
         No.
         Yes. List all payments that benefited an insider.




Official Form 107                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2 of 6
               Case 21-20791-CMB                               Doc 1     Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor          Samuel A. Rosenberg & Christine E. Rosenberg
               First Name       Middle Name        Last Name
                                                                        Document     Page 55 of 71      Case number(if known)




 Part 4:        Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
   List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and contract disputes.
         No
         Yes. Fill in the details.

                                                                     Nature of the case                      Court or agency                                     Status of the case


    Case title:                                                                                                                                                       Pending
    McMed Partners, LLC v. Samuel                                    Confession; Date filed: 03/16/2020
    Rosenberg                                                                                               Court of Common Pleas                                     On appeal
                                                                                                            Court Name                                                Concluded
    Case number: GD-20-004194
                                                                                                            414 Grant Street
                                                                                                            Number     Street
                                                                                                            Pittsburgh PA       15219
                                                                                                            City       State    ZIP Code

    Case title:                                                                                                                                                       Pending
    Patriot Janitorial v. Inpax and Samuel                           Collection; Date filed: 04/09/2020
    Rosenberg                                                                                               Honorable William Wagner                                  On appeal
                                                                                                            Court Name                                                Concluded
    Case number: CV-162-20
                                                                                                            8105 Perry Highway, Lower Level
                                                                                                            Number     Street
                                                                                                            Pittsburgh PA       15237
                                                                                                            City       State    ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.
         No. Go to line 11.
         Yes. Fill in the information below.


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
         No
         Yes. Fill in the details

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-
    appointed receiver, a custodian, or another official?
         No
         Yes


 Part 5:        List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
         No
         Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
         No
         Yes. Fill in the details for each gift or contribution.



 Part 6:        List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or gambling?
         No
         Yes. Fill in the details.



 Part 7:        List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
         No
         Yes. Fill in the details.




Official Form 107                                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3 of 6
              Case 21-20791-CMB                              Doc 1     Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor            Samuel A. Rosenberg & Christine E. Rosenberg
                 First Name        Middle Name   Last Name
                                                                      Document     Page 56 of 71      Case number(if known)



                                                                      Description and value of any property transferred              Date payment or     Amount of
                                                                                                                                     transfer was made   payment
                                                                                                                                     03/16/2021          $ 4,000.00
          Francis Corbett                                                                                                            05/22/2020          $ 1,500.00
          Person Who Was Paid
          Mitchell Building - 707
          Number         Street
          304 Ross Street


          Pittsburgh PA           15219
          City           State    ZIP Code


          Email or website address


          Person Who Made the Payment, if Not You



17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.
         No
         Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred
    in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.
         No
         Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary?(These are often called asset-protection devices.)
         No
         Yes. Fill in the details.



 Part 8:          List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
    brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
         No
         Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
    securities, cash, or other valuables?
         No
         Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy
         No
         Yes. Fill in the details.



 Part 9:          Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.
         No
         Yes. Fill in the details.



 Part 10:         Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
    including statutes or regulations controlling the cleanup of these substances, wastes, or material.
    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize

Official Form 107                                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 4 of 6
                Case 21-20791-CMB                            Doc 1     Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor           Samuel A. Rosenberg & Christine E. Rosenberg
                First Name         Middle Name   Last Name
                                                                      Document     Page 57 of 71      Case number(if known)



    it or used to own, operate, or utilize it, including disposal sites.
    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
    substance, hazardous material, pollutant, contaminant, or similar term.
Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
         No
         Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
         No
         Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
         No
         Yes. Fill in the details.



 Part 11:        Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

              A member of a limited liability company (LLC) or limited liability partnership (LLP)

              A partner in a partnership

              An officer, director, or managing executive of a corporation

              An owner of at least 5% of the voting or equity securities of a corporation

         No. None of the above applies. Go to Part 12.
         Yes. Check all that apply above and fill in the details below for each business.

                                                                         Describe the nature of the business                         Employer Identification number
         Next Evolution, Inc.                                                                                                        Do not include Social Security number or ITIN.
         Business Name
                                                                        Self-defense instruction
         119 Neely School Road                                                                                                       EIN: 2   0   –0     0    7     7   1   4   9
         Number        Street                                                                                                        Dates business existed
         Wexford PA             15090                                   Name of accountant or bookkeeper
                                                                                                                                     From              To
         City       State       ZIP Code
                                                                        Tracy L. Lewis                                               01/01/2020        Current




                                                                         Describe the nature of the business                         Employer Identification number
         Global Protective Services, Inc.                                                                                            Do not include Social Security number or ITIN.
         Business Name
                                                                        Private investigations
         119 Neely School Road                                                                                                       EIN: 4   5   –1     8    2     1   8   7   2
         Number        Street                                                                                                        Dates business existed
         Wexford PA             15090                                   Name of accountant or bookkeeper
                                                                                                                                     From              To
         City       State       ZIP Code
                                                                        Tracy L. Lewis                                               01/01/2014        Current




                                                                         Describe the nature of the business                         Employer Identification number
         Inpax Academy, LLC                                                                                                          Do not include Social Security number or ITIN.
         Business Name
                                                                        Security training and shooting range
         900 Providence Blvd.                                                                                                        EIN: 8   1   –4     2    4     4   6   2   5
         Number        Street                                                                                                        Dates business existed
         Pittsburgh PA           15237                                  Name of accountant or bookkeeper
                                                                                                                                     From              To
         City          State     ZIP Code
                                                                                                                                     01/01/2003        12/31/2019




28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.
         No. None of the above applies. Go to Part 12.
         Yes. Check all that apply above and fill in the details below for each business.




Official Form 107                                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 5 of 6
              Case 21-20791-CMB                        Doc 1     Filed 04/02/21 Entered 04/02/21 11:44:53 Desc Main
Debtor         Samuel A. Rosenberg & Christine E. Rosenberg
              First Name     Middle Name   Last Name
                                                                Document     Page 58 of 71      Case number(if known)




 Part 12:      Sign Below

    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
    answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
    in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.

         /s/ Samuel A. Rosenberg                                            /s/ Christine E. Rosenberg
         Signature of Debtor 1                                              Signature of Debtor 2

         Date 04/02/2021                                                    Date 04/02/2021

    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

         No
         Yes. Name of person                                                                             Attach the Bankruptcy Petition Preparer’s Notice,
                                                                                                         Declaration, and Signature (Official Form 119).




Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6 of 6
                Case 21-20791-CMB                     Doc 1    Filed 04/02/21 Entered 04/02/21 11:44:53                                   Desc Main
                                                              Document     Page 59 of 71
Fill in this information to identify your case:

                  Samuel A. Rosenberg
Debtor 1          __________________________________________________________________
                    First Name               Middle Name               Last Name
                  Christine E. Rosenberg
Debtor 2           ________________________________________________________________
(Spouse, if filing) First Name               Middle Name               Last Name


                                        ______________________
United States Bankruptcy Court for the:Western District of Pennsylvania District of __________
                                                                                   (State)
Case number         ___________________________________________                                                                                Check if this is an
 (If known)                                                                                                                                        amended filing



  Official Form 108
  St a t e m e nt of I nt e nt ion for I ndividua ls Filing U nde r Cha pt e r 7                                                                            12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

    Pa rt 1 :        List Y our Cre dit ors Who H a ve Se c ure d Cla im s

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                    What do you intend to do with the property that   Did you claim the property
                                                                                        secures a debt?                                   as exempt on Schedule C?

          Creditor’s                                                                    Surrender the property.                           
                                                                                                                                           ✔ No
          name:           Freedom Mortgage
                                                                                        Retain the property and redeem it.                 Yes
         Description of          911 Cedar Crest Court
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                       
                                                                                       ✔ Retain the property and [explain]:

                                                                                             ______________________________________
                                                                                             Pay


         Creditor’s        USAA Auto Loan                                               Surrender the property.                            No
         name:
                                                                                        Retain the property and redeem it.                
                                                                                                                                           ✔ Yes
         Description of          2017 Dodge Ram
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                       
                                                                                       ✔ Retain the property and [explain]:
                                                                                              Pay
                                                                                             ______________________________________

         Creditor’s      LWBC LLC                                                       Surrender the property.                           
                                                                                                                                           ✔ No
         name:
                                 911 Cedar Crest Court                                 
                                                                                       ✔ Retain the property and redeem it.                 Yes
         Description of
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________

         Creditor’s                                                                     Surrender the property.                            No
         name:
                                                                                        Retain the property and redeem it.                 Yes
         Description of
         property                                                                       Retain the property and enter into a
         securing debt:                                                                      Reaffirmation Agreement.
                                                                                        Retain the property and [explain]:
                                                                                             ______________________________________


  Official Form 108                            Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
             Case 21-20791-CMB                   Doc 1     Filed 04/02/21 Entered 04/02/21 11:44:53                           Desc Main
                                                          Document     Page 60 of 71
                     Samuel A. Rosenberg & Christine E. Rosenberg
Debtor              ______________________________________________________                   Case number (If known)_____________________________________




 Pa rt 2 :          List Y our Une x pire d Pe rsona l Prope rty Le a se s

 For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
 fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
 ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

         Describe your unexpired personal property leases                                                            Will the lease be assumed?

         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
         Description of leased                                                                                       Yes
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:


         Lessor’s name:                                                                                              No
                                                                                                                     Yes
         Description of leased
         property:




 Pa rt 3 :          Sign Be low



    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.



  /s/ Samuel A. Rosenberg
         ___________________________________________           /s/ Christine E. Rosenberg
                                                                  ___________________________________________
     Signature of Debtor 1                                         Signature of Debtor 2

             04/02/2021
     Date _________________
                                                                        04/02/2021
                                                                   Date _________________
             MM /    DD   /   YYYY                                      MM /   DD /   YYYY




 Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                          page 2
              Case 21-20791-CMB                    Doc 1       Filed 04/02/21 Entered 04/02/21 11:44:53                                  Desc Main
 Fill in this information to identify your case:
                                                              Document     Page 61 of 71
                                                                                                        Check one box only as directed in this form and in
                                                                                                        Form 122A-1Supp:
 Debtor 1         Samuel   A. Rosenberg
                  __________________________________________________________________
                     First Name               Middle Name                 Last Name

                    Christine  E. Rosenberg
                                                                                                        
                                                                                                        ✔   1. There is no presumption of abuse.
 Debtor 2           ________________________________________________________________
 (Spouse, if filing) First Name               Middle Name                Last Name                         2. The calculation to determine if a presumption of
                                                                                                               abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the: ____________
                                         Western District  ofofPennsylvania
                                                      District  _______________
                                                                                                               Means Test Calculation (Official Form 122A–2).
 Case number        ___________________________________________                                            3. The Means Test does not apply now because of
 (If known)
                                                                                                               qualified military service but it could apply later.


                                                                                                         Check if this is an amended filing

Official Form 122A─1
Chapter 7 Statement of Your Current Monthly Income                                                                                                               04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

   Part 1:         Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
             Not married. Fill out Column A, lines 2-11.
        
        ✔     Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

             Married and your spouse is NOT filing with you. You and your spouse are:
                   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                   Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                    under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                    spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
        bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
        August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
        Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
        income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                          Column A             Column B
                                                                                                          Debtor 1             Debtor 2 or
                                                                                                                               non-filing spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions
      (before all payroll deductions).                                                                      $_________           $__________

   3. Alimony and maintenance payments. Do not include payments from a spouse if
      Column B is filled in.                                                                                $_________           $__________

   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support. Include regular contributions
      from an unmarried partner, members of your household, your dependents, parents,
      and roommates. Include regular contributions from a spouse only if Column B is not
      filled in. Do not include payments you listed on line 3.                                              $_________           $__________

   5. Net income from operating a business, profession,
                                                                         Debtor 1     Debtor 2
      or farm
      Gross receipts (before all deductions)                               $______    $______
        Ordinary and necessary operating expenses                       – $______ – $______
                                                                                                 Copy
        Net monthly income from a business, profession, or farm            $______    $______ here         $_________           $__________

   6. Net income from rental and other real property                     Debtor 1     Debtor 2
      Gross receipts (before all deductions)                               $______    $______
        Ordinary and necessary operating expenses                       – $______ – $______
                                                                                                 Copy
        Net monthly income from rental or other real property              $______    $______ here         $_________           $__________
  7. Interest, dividends, and royalties                                                                     $_________           $__________



Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                      page 1
           Case 21-20791-CMB                                            Doc 1             Filed 04/02/21 Entered 04/02/21 11:44:53                                          Desc Main
                                                                                         Document     Page 62 of 71

Debtor 1          Samuel   A. Rosenberg
                  _______________________________________________________                                                    Case number (if known)_____________________________________
                  First Name              Middle Name                      Last Name



                                                                                                                                   Column A                    Column B
                                                                                                                                   Debtor 1                    Debtor 2 or
                                                                                                                                                               non-filing spouse

   8. Unemployment compensation                                                                                                      $__________                  $___________
       Do not enter the amount if you contend that the amount received was a benefit
       under the Social Security Act. Instead, list it here: ................................ 
           For you ..................................................................................   $______________
           For your spouse ..................................................................           $______________
   9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the United
      States Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If you received any retired pay paid
      under chapter 61 of title 10, then include that pay only to the extent that it does not
      exceed the amount of retired pay to which you would otherwise be entitled if retired
      under any provision of title 10 other than chapter 61 of that title.                                                           $__________                  $___________
   10. Income from all other sources not listed above. Specify the source and amount. Do
       not include any benefits received under the Social Security Act; payments made under
       the Federal law relating to the national emergency declared by the President under the
       National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
       disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
       against humanity, or international or domestic terrorism; or compensation, pension,
       pay, annuity, or allowance paid by the United States Government in connection with a
       disability, combat-related injury or disability, or death of a member of the uniforces. If
       necessary, list other sources on a separate page and put the total below.

       ______________________________________                                                                                        $_________                   $___________
       ______________________________________                                                                                        $_________                   $___________

       Total amounts from separate pages, if any.                                                                                + $_________                  + $___________

   11. Calculate your total current monthly income. Add lines 2 through 10 for each                                                                        +                          =
       column. Then add the total for Column A to the total for Column B.                                                            $_________                   $___________            $__________
                                                                                                                                                                                          Total current
                                                                                                                                                                                          monthly income
   Part 2:          Determine Whether the Means Test Applies to You

   12. Calculate your current monthly income for the year. Follow these steps:
       12a.      Copy your total current monthly income from line 11. ..................................................................................... Copy line 11 here        $__________

                 Multiply by 12 (the number of months in a year).                                                                                                                     x 12
       12b.      The result is your annual income for this part of the form.                                                                                                   12b.   $__________

   13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.

       Fill in the number of people in your household.


       Fill in the median family income for your state and size of household. ................................................................................................. 13.   $__________
       To find a list of applicable median income amounts, go online using the link specified in the separate
       instructions for this form. This list may also be available at the bankruptcy clerk’s office.


   14. How do the lines compare?


       14a.  Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                     Go to Part 3. Do NOT fill out or file Official Form 122A-2.


       14b.  Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.


Official Form 122A-1                                                Chapter 7 Statement of Your Current Monthly Income                                                                    page 2
           Case 21-20791-CMB                   Doc 1          Filed 04/02/21 Entered 04/02/21 11:44:53                             Desc Main
                                                             Document     Page 63 of 71

Debtor 1     Samuel   A. Rosenberg
             _______________________________________________________                              Case number (if known)_____________________________________
             First Name      Middle Name         Last Name



   Part 3:     Sign Below

              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


               /s/ Samuel A. Rosenberg
                   __________________________________________________________                   ______________________________________
                                                                                                 /s/ Christine E. Rosenberg
                   Signature of Debtor 1                                                         Signature of Debtor 2

                       04/02/2021
                  Date _________________                                                              04/02/2021
                                                                                                 Date _________________
                       MM / DD / YYYY                                                                 MM / DD / YYYY


                   If you checked line 14a, do NOT fill out or file Form 122A–2.
                   If you checked line 14b, fill out Form 122A–2 and file it with this form.
¯¯¯¯¯




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                                   page 3
               Case 21-20791-CMB                     Doc 1        Filed 04/02/21 Entered 04/02/21 11:44:53                            Desc Main
    Fill in this information to identify your case:              Document     Page 64 of 71

    Debtor 1           Samuel A. Rosenberg
                      __________________________________________________________________
                        First Name              Middle Name             Last Name

    Debtor 2            Christine E. Rosenberg
                        ________________________________________________________________
    (Spouse, if filing) First Name              Middle Name             Last Name


    United States Bankruptcy Court for the: Western
                                            ______________________      District of __________
                                                    District of Pennsylvania

    Case number         ___________________________________________
    (If known)

                                                                                                           Check if this is an amended filing

 Official Form 122A─1Supp
St a t e m e nt of Ex e m pt ion from Pre sum pt ion of Abuse U nde r § 7 0 7 (b)(2 )                                                                        12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this
is required by 11 U.S.C. § 707(b)(2)(C).


Pa rt 1 :        I de nt ify t he K ind of De bt s Y ou H a ve

1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a
   personal, family, or household purpose.” Make sure that your answer is consistent with the answer you gave on line 16 of the Voluntary Petition for
   Individuals Filing for Bankruptcy (Official Form 101).

     
     ✔
          No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit
              this supplement with the signed Form 122A-1.
         Yes. Go to Part 2.

Pa rt 2 :        De t e rm ine Whe t he r M ilit a ry Se rvic e Provisions Apply t o Y ou


2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
    
     ✔ 
       No. Go to line 3.
    Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                  10 U.S.C. § 101(d)(1)); 32 U.S.C. § 901(1).

                   No. Go to line 3.
                   Yes. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
                        Then submit this supplement with the signed Form 122A-1.
3. Are you or have you been a Reservist or member of the National Guard?
     
     ✔      No. Complete Form 122A-1. Do not submit this supplement.
           Yes. Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1)
                No. Complete Form 122A-1. Do not submit this supplement.
                Yes. Check any one of the following categories that applies:

                    I was called to active duty after September 11, 2001, for at least          If you checked one of the categories to the left, go to
                     90 days and remain on active duty.                                          Form 22A-1. On the top of page 1 of Form 22A-1, check
                                                                                                 box 3, The Means Test does not apply now, and sign
                    I was called to active duty after September 11, 2001, for at least
                                                                                                 Part 3. Then submit this supplement with the signed
                     90 days and was released from active duty on _______________,
                                                                                                 Form 22A-1. You are not required to fill out the rest of
                     which is fewer than 540 days before I file this bankruptcy case.
                                                                                                 Official Form 22A-1 during the exclusion period. The
                    I am performing a homeland defense activity for at least 90 days.           exclusion period means the time you are on active duty
                                                                                                 or are performing a homeland defense activity, and for
                    I performed a homeland defense activity for at least 90 days,               540 days afterward. 11 U.S.C. § 707(b)(2)(D)(ii).
                     ending on _______________, which is fewer than 540 days before
                                                                                                 If your exclusion period ends before your case is closed,
                     I file this bankruptcy case.
                                                                                                 you may have to file an amended form later.




Official Form 122A-1Supp                          Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Case 21-20791-CMB           Doc 1    Filed 04/02/21 Entered 04/02/21 11:44:53           Desc Main
                                    Document     Page 65 of 71

ADP, Inc.                                          Citi Cards-Costco
P.O. Box 645177                                    P.O. Box 70272
Cincinnati, OH 45264                               Philadelphia, PA 19176-0272


Advanticom, Inc.                                   Construction Rental & Supply, Inc.
191 Wyngate Drive                                  5601 Grand Avenue
Monroeville, PA 15146                              Pittsburgh, PA 15225-1200


Altius Receivables Management                      Crown Equipment Corporation
2400 Veterans Memorial Blvd.                       P.O. Box 641173
Suite 300                                          Cincinnati, OH 45264-1173
Kenner, LA 70062

                                                   David Valencik, Esquire
AmChar Wholesale, Inc.                             Calaiaro Valencik
100 Airpark Drive                                  938 Penn Avenue, Suite 501
Rochester, NY 14624                                Pittsburgh, PA 15222


Amcom Photocopy Equipment Company of Pittsbur      Freedom Mortgage
3600 McClaren Woods Road                           P.O. Box 6656
Coraopolis, PA 15108                               Chicago, IL 60680-6656


Avalara, Inc.                                      iHeart Media
Dept. CH 16781                                     P.O. Box 419499
Palatine, IL 60055-6781                            Boston, MA 02241-9499


Bigleaf Networks                                   Inpax Academy, LLC
Dept. LA 24973                                     900 Providence Blvd., #100
Pasadena, CA 91185-4973                            Pittsburgh, PA 15237


C&G Arms LLC                                       Inpax Academy, LLC
855 6th Avenue, 2nd Floor                          9186 Covenant Avenue
Brackenridge, PA 15014                             Pittsburgh, PA 15237


Capital One                                        IPFS Corporation
P.O. Box 71083                                     P.O. Box 412086
Charlotte, NC 28272-1083                           Kansas City, MO 64141-2086


Capital One-Spark                                  J.E.D. Investments, LLC
P.O. Box 30285                                     1906 Colonial Drive
Salt Lake City, UT 84130                           Sewickley, PA 15143


Celerant Technology Corp.                          Joseph & Deeann Bellisimo
4830 Arthur Kill Road                              1906 Colonial Drive
Staten Island, NY 10309                            Sewickley, PA 15143


Cintas                                             LimeCuda
6800 Cintas Blvd.                                  P.O. Box 4829
Cincinnati, OH 45267                               East Lansing, MI 48826
Case 21-20791-CMB                Doc 1     Filed 04/02/21 Entered 04/02/21 11:44:53       Desc Main
                                          Document     Page 66 of 71

LWBC LLC                                                 Rothman Gordon, PC
John R. O'Keefe, Jr., Esquire                            300 Grant Building
535 Smithfield St., Suite 800                            310 Grant Street
Pittsburgh, PA 15222                                     Pittsburgh, PA 15219


Magtech Ammunition Co. Inc.                              RSR Group, Inc.
9100 Wyoming Avenue N                                    P.O. Box 116325
Suite 515                                                Atlanta, GA 30368-6325
Minneapolis, MN 55445

                                                         Scalise Industries Corporation
McCandless Township Sanitary Authority                   P.O. Box 611
418 Arcadia Drive                                        Lawrence, PA 15055
Pittsburgh, PA 15237

                                                         Seal 1, LLC
McCutcheon Enterprises, Inc.                             826 Orange Avenue
250 Park Road                                            Suite 492
Apollo, PA 15613                                         Coronado, CA 92118


McMed Partners, LLC                                      Sean D. Smarick
111 East Oak Street                                      481 Oakcrest Drive
Selma, NC 27576                                          Monroeville, PA 15146


Patriot Janitorial & Maintenance Supply                  Shadow Systems LLC
405 Kara Court                                           730 F. Avenue
Gibsonia, PA 15044                                       Suite 220
                                                         Plano, TX 75074

Pittsburgh City Paper
650 Smithfield Street #2200                              Sig Sauer
P.O. Box 40289                                           72 Pease Blvd.
Pittsburgh, PA 15222                                     Portsmouth, NH 03801


Pittsburgh Public Safety Supply, Inc.                    Sports South LLC
6104 Grand Avenue                                        101 Robert G. Harris Drive
Pittsburgh, PA 15225                                     Shreveport, LA 71115


Quest Diagnostics                                        Sports South, LLC
P.O. Box 740709                                          101 Robert G. Harris Drive
Atlanta, GA 30374                                        Shreveport, LA 71115


Revo Brand Group                                         Steel City Landscaping
5480 Nathan Lane N. Suite 120                            111 E. Oak Street
Minneapolis, MN 55442                                    Selma, NC 27576


Robert E. Dauer, Esquire                                 Synchrony Bank/Sam's Club
Meyer, Unkovic & Scott, LLP                              P.O. Box 960013
535 Smithfield St., Suite 1300                           Orlando, FL 32896-0013
Pittsburgh, PA 15222-2315

                                                         Target Card Services
Root and Branch                                          P.O. Box 660170
217 Puritan Road                                         Dallas, TX 75266-0170
Carnegie, PA 15106
Case 21-20791-CMB               Doc 1    Filed 04/02/21 Entered 04/02/21 11:44:53   Desc Main
                                        Document     Page 67 of 71

The Insurance House
P.O. Box 701652
Plymouth, MI 48170


The Leviton Law Firm, Ltd.
One Pierce Place
Suite 725W
Itasca, IL 60143


TJX Rewards/Synchbank
P.O. Box 530949
Atlanta, GA 30353-0949


Town of McCandless
9955 Grubbs Road
Wexford, PA 15090


UPS
P.O. Box 25084
Lehigh Valley, PA 18002


USAA Auto Loan
10750 McDermott Freeway
San Antonio, TX 78288


USAA Credit Card Payments
10750 McDermott Freeway
San Antonio, TX 78288


Vaultek Safe, Inc.
37 N. Orange Avenue
Suite 800B
Orlando, FL 32801


Vortex Optics
1 Vortex Drive
Barneveld, WI 53507


Wells Fargo Equipment Finance
P.O. Box 7777
San Francisco, CA 94120-7777


Worksite Medical
P.O. Box 6050
Hermitage, PA 16148-1050
Case 21-20791-CMB       Doc 1     Filed 04/02/21 Entered 04/02/21 11:44:53     Desc Main
                                 Document     Page 68 of 71



                             United States Bankruptcy Court
                             Western District of Pennsylvania




         Samuel A. Rosenberg & Christine E.
In re:                                                         Case No.
         Rosenberg
                                                               Chapter    7
                     Debtor(s)




                             Verification of Creditor Matrix



       The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.




              04/02/2021                         /s/ Samuel A. Rosenberg
Date:
                                                Signature of Debtor

                                                 /s/ Christine E. Rosenberg
                                                Signature of Joint Debtor
       Case
     B2030    21-20791-CMB
           (Form 2030) (12/15)                 Doc 1       Filed 04/02/21 Entered 04/02/21 11:44:53                                     Desc Main
                                                          Document     Page 69 of 71

                                      United States Bankruptcy Court
                                                           Western District of Pennsylvania
                                               __________________________________
     In re   Samuel A. Rosenberg & Christine E. Rosenberg

                                                                                                             Case No. _______________

    Debtor                                                                                                            7
                                                                                                              Chapter________________

                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

    1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the
       above named debtor(s) and that compensation paid to me within one year before the filing of the
       petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
       the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

✔   FLAT FEE
                                                                                                                         4,662.00
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                 4,662.00
          Prior to the filing of this statement I have received. . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                                   0.00
          Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

     RETAINER
          For legal services, I have agreed to accept a retainer of . . . . . . . . . . . . . . . . . . . . $______________

          The undersigned shall bill against the retainer at an hourly rate of . . . . . . . . . . . $______________
          [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
          approved fees and expenses exceeding the amount of the retainer.

    2. The source of the compensation paid to me was:
                 Debtor                                 Other (specify)

    3. The source of compensation to be paid to me is:
                 Debtor                                 Other (specify)

    4.         I have not agreed to share the above-disclosed compensation with any other person unless they
         are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who
    are not members or associates of my law firm. A copy of the Agreement, together with a list of the names
    of the people sharing the compensation is attached.
    5. In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
       bankruptcy case, including:
         a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining
            whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
            required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
            adjourned hearings thereof;
  Case 21-20791-CMB            Doc 1      Filed 04/02/21 Entered 04/02/21 11:44:53             Desc Main
 B2030 (Form 2030) (12/15)               Document     Page 70 of 71
       d. [Other provisions as needed]
All.




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
None.
Case 21-20791-CMB       Doc 1    Filed 04/02/21 Entered 04/02/21 11:44:53                 Desc Main
                                Document     Page 71 of 71



                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for
           payment to me for representation of the debtor(s) in this bankruptcy proceeding.

       04/02/2021                        /s/ Francis Corbett, 37594
     _____________________              _________________________________________
     Date                                      Signature of Attorney
                                         Francis Corbett
                                        _________________________________________
                                             ​Name of law firm
                                         304 Ross Street
                                         Mitchell Building - 707
                                         Pittsburgh, PA 15219
                                         (412) 456-1882
                                         fcorbett@fcorbettlaw.com
